EXHIBIT 10(d)

EXECUTION COPY

TXU ENERGY COMPANY LLC,

as Borrower

 

--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

Dated as of March 1, 2007

 

--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Administrative Agent

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

CITIBANK, N.A.

as Fronting Banks

 

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS INC.

Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Article I DEFINITIONS; CONSTRUCTION

   1

SECTION 1.01. Defined Terms.

   1

SECTION 1.02. Terms Generally.

   16

Article II THE CREDITS

   16

SECTION 2.01. Commitments.

   16

SECTION 2.02. Loans.

   17

SECTION 2.03. Borrowing Procedure.

   18

SECTION 2.04. Fees.

   18

SECTION 2.05. Repayment of Loans; Evidence of Indebtedness.

   19

SECTION 2.06. Interest on Loans.

   20

SECTION 2.07. Alternate Rate of Interest.

   20

SECTION 2.08. Termination and Reduction of Commitments.

   21

SECTION 2.09. Prepayment.

   21

SECTION 2.10. Reserve Requirements; Change in Circumstances.

   22

SECTION 2.11. Change in Legality.

   24

SECTION 2.12. Pro Rata Treatment.

   24

SECTION 2.13. Sharing of Setoffs.

   25

SECTION 2.14. Payments.

   25

SECTION 2.15. Taxes.

   26

SECTION 2.16. Assignment of Commitments Under Certain Circumstances.

   28

SECTION 2.17. Letters of Credit.

   29

Article III REPRESENTATIONS AND WARRANTIES

   32

SECTION 3.01. Organization; Powers.

   33

SECTION 3.02. Authorization.

   33

SECTION 3.03. Enforceability.

   33

SECTION 3.04. Governmental Approvals.

   33

SECTION 3.05. Financial Statements.

   33

SECTION 3.06. Litigation.

   34

SECTION 3.07. Federal Reserve Regulations.

   34

SECTION 3.08. Investment Company Act.

   34

SECTION 3.09. No Material Misstatements.

   34

SECTION 3.10. Taxes.

   35

SECTION 3.11. Employee Benefit Plans.

   35

SECTION 3.12. Significant Subsidiaries.

   35

SECTION 3.13. Environmental Matters.

   36

SECTION 3.14. Solvency.

   36

Article IV CONDITIONS

   36

SECTION 4.01. Initial Extensions Of Credit.

   36

SECTION 4.02. Conditions for All Extensions of Credit.

   38

Article V COVENANTS

   39

SECTION 5.01. Existence.

   39

SECTION 5.02. Compliance With Laws; Business and Properties.

   39



--------------------------------------------------------------------------------

SECTION 5.03. Financial Statements, Reports, Etc.

   39

SECTION 5.04. Insurance.

   41

SECTION 5.05. Taxes, Etc.

   41

SECTION 5.06. Maintaining Records; Access to Properties And Inspections.

   41

SECTION 5.07. ERISA.

   41

SECTION 5.08. Use of Proceeds.

   41

SECTION 5.09. Consolidations, Mergers, Sales and Acquisitions of Assets and
Investments in Subsidiaries.

   41

SECTION 5.10. Limitations on Liens.

   43

SECTION 5.11. Fixed Charge Coverage Ratio.

   45

SECTION 5.12. Debt to Total Capitalization Ratio.

   45

SECTION 5.13. Restrictive Agreements.

   45

Article VI EVENTS OF DEFAULT

   45

Article VII THE AGENT

   48

Article VIII MISCELLANEOUS

   50

SECTION 8.01. Notices.

   50

SECTION 8.02. Survival of Agreement.

   51

SECTION 8.03. Binding Effect.

   51

SECTION 8.04. Successors And Assigns.

   51

SECTION 8.05. Expenses; Indemnity.

   54

SECTION 8.06. Right of Setoff.

   56

SECTION 8.07. Applicable Law.

   56

SECTION 8.08. Waivers; Amendment.

   56

SECTION 8.09. Entire Agreement.

   57

SECTION 8.10. Severability.

   57

SECTION 8.11. Counterparts.

   57

SECTION 8.12. Headings.

   57

SECTION 8.13. Interest Rate Limitation.

   57

SECTION 8.14. Jurisdiction; Venue.

   58

SECTION 8.15. Confidentiality.

   59

SECTION 8.16. Electronic Communications.

   59

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit A

   –    Form of Assignment and Acceptance

Exhibit B

   –    Form of Borrowing Request

Exhibit C

   –    Form of Prepayment Notice

Schedule 2.01

   –    Commitments

Schedule 2.17(i)

   –    LC Fronting Bank Commitments

Schedule 5.13

   –    Restrictive Agreements

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of March 1, 2007, among
TXU Energy Company LLC, a Delaware limited liability company (the “Borrower”),
the lenders listed in Schedule 2.01 (together with their successors and assigns,
the “Lenders”), Credit Suisse, Cayman Islands Branch (“CS”), as administrative
agent for the Lenders (in such capacity, the “Agent”) and as a fronting bank for
letters of credit issued hereunder, and Citibank, N.A., as a fronting bank for
letters of credit issued hereunder.

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders and the Fronting Banks
provide the revolving credit and letter of credit facilities hereinafter
described in the amounts and on the terms and conditions set forth herein; and

WHEREAS, the Lenders and the Fronting Banks have agreed to provide such
facilities on the terms and conditions set forth herein, and CS has agreed to
act as Agent on behalf of the Lenders and the Fronting Banks on such terms and
conditions.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II or any Eurodollar Loan converted (pursuant to Section 2.03, 2.07 or
2.11(a)(ii)) to a loan bearing interest at a rate determined by reference to the
Alternate Base Rate.

“Acquisition Date” shall mean the date as of which a person or group of related
persons first acquires more than 30% of any outstanding class of Voting Shares
of TXU (within the meaning of Section 13(d) or 14(d) of the Exchange Act, and
the applicable rules and regulations thereunder).

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.04(c).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly or indirectly controls or is controlled by or is under
common control with the person specified.



--------------------------------------------------------------------------------

“Agent” shall have the meaning given such term in the preamble hereto.

“Agreement” shall have the meaning given such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (i) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and (ii) the
Prime Rate in effect on such day. For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by CS as its
prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective on the date such change is publicly announced
as effective; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
released on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so released for any day which is a Business
Day, the arithmetic average (rounded upwards to the next 1/100th of 1%), as
determined by CS, of the quotations for the day of such transactions received by
CS from three Federal funds brokers of recognized standing selected by it. If
for any reason CS shall have determined (which determination shall be conclusive
absent manifest error; provided that CS shall, upon request, provide to the
Borrower a certificate setting forth in reasonable detail the basis for such
determination) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability of CS to obtain sufficient quotations in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (i) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Margin” shall mean, at any time and for any Type of Loan, the
percentage per annum set forth below corresponding to such Type of Loan in the
column under the Applicable Rating Level at such time. At any time an Event of
Default has occurred and is continuing, the Applicable Margins set forth below
shall be increased for each Applicable Rating Level by 2.00%.

 

Applicable

Rating
Level

   1     2     3     4     5  

Percentage Per Annum

          

Eurodollar Loan

   0.275%     0.350%     0.425%     0.575%     0.800%  

ABR Loan

   0 %   0 %   0 %   0 %   0 %

“Applicable Rating Level” shall mean, at any time, the level set forth below in
the row next to the then applicable Debt Ratings. If there is a difference of
one level in the Debt Ratings, then the higher Debt Rating shall be used for
purposes of determining the Applicable Rating Level, and if there is a
difference of more than one level in the Debt

 

2



--------------------------------------------------------------------------------

Ratings, then the Debt Rating one level higher than the lower Debt Rating will
be used for purposes of determining the Applicable Rating Level. Any change in
the Applicable Rating Level shall be effective on the date on which the
applicable rating agency announces any change in the applicable Debt Rating.

 

S&P Debt Rating

Moody’s Debt Rating

   Applicable Rating Level

A - or better

A3 or better

   1

BBB+

Baa1

   2

BBB

Baa2

   3

BBB-

Baa3

   4

Below BBB-*

Below Baa3*

   5

--------------------------------------------------------------------------------

* or unrated

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee in the form of Exhibit A.

“Available Commitment” shall mean, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Outstanding Credits. “Available Commitments” shall
refer to the aggregate of the Lenders’ Available Commitments.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean the board of directors of TXU or any duly
authorized committee thereof.

“Borrower” shall have the meaning given such term in the preamble hereto.

“Borrower Information” shall have the meaning given to such term in
Section 3.05(b).

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders on
a single date and as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request made pursuant to Section 2.03 in the
form of Exhibit B.

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

3



--------------------------------------------------------------------------------

“Cash Collateral Account” shall have the meaning assigned to such term in
Article VI.

a “Change in Control” shall be deemed to have occurred if (i) any person or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act, as
amended, and the rules and regulations promulgated thereunder) shall acquire
beneficial ownership of more than 30% of any outstanding class of Voting Shares
of TXU unless such acquisition shall have been approved prior to the applicable
Acquisition Date by a majority of Disinterested Directors of TXU or (ii) during
any period of 12 consecutive months, a majority of the members of the Board of
Directors cease to be composed of individuals (A) who were members of Board of
Directors on the first day of such period, (B) whose election or nomination to
the Board of Directors was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of the Board of Directors or (C) whose election or nomination to the
Board of Directors was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of the Board of Directors.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commission” shall mean the Public Utility Commission of the State of Texas.

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender set forth in Schedule 2.01 hereto to make Loans and to purchase
participations in Letters of Credit, as such Commitment may be permanently
terminated or reduced from time to time pursuant to Section 2.08 or modified
from time to time pursuant to Section 8.04. The Commitment of each Lender shall
automatically and permanently terminate on the Commitment Termination Date if
not terminated earlier pursuant to the terms hereof. “Commitments” shall mean
the aggregate of the Lenders’ Commitments.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.04(a).

“Commitment Fee Percentage” shall mean, at any time, the percentage per annum
set forth below in the column under the Applicable Rating Level at such time.

 

Applicable
Rating Level

   1   2   3   4   5

Percentage Per annum

          

Commitment Fee

   0.100%   0.125%   0.150%   0.175%   0.200%

 

4



--------------------------------------------------------------------------------

“Commitment Termination Date” shall mean the earlier of (i) the date of any
issuance by the Borrower of any debt or preferred equity securities or the
entering into by the Borrower of any credit facility, including any extension or
refinancing of any other debt of the Borrower, but excluding the issuance of
pollution control revenue bonds, commercial paper and the Incremental Notes,
borrowings and extensions of credit under uncommitted lines of credit and other
credit facilities in place on February 24, 2007 and (ii) February 23, 2008.

“Consolidated Earnings Available for Fixed Charges” shall mean, for any
twelve-month period, (i) consolidated net income, calculated after deducting
preferred stock dividends and preferred securities distributions of Subsidiaries
of the Borrower, but before any extraordinary items and before the effect in
such twelve-month period of any change in GAAP becoming effective after
December 31, 2006 less (ii) allowances for equity funds used during construction
to the extent that such allowances, taken as a whole, increased such
consolidated net income, plus (iii) provisions for Federal income taxes, to the
extent that such provisions, taken as a whole, decreased such consolidated net
income, plus (iv) Consolidated Fixed Charges, less (v) revenues arising from
competitive transition charges, plus (vi) depreciation and amortization, all
determined for such twelve-month period with respect to the Borrower and its
Consolidated Subsidiaries on a consolidated basis; provided, however, that in
computing Consolidated Earnings Available for Fixed Charges for any twelve-month
period, the following shall be added to the extent that the following decreased
consolidated net income: (A) any non-cash book losses or charges, (B) any cash
charges, in an amount of up to $500,000,000 (calculated on an aggregate basis
throughout the term of this Agreement), as a result of (1) rulings by federal or
state regulatory bodies having jurisdiction over the Borrower or its
Consolidated Subsidiaries and (2) the early retirement, repurchase or
termination of debt or other securities or financing arrangements, including
premiums, relating to liability management activities and (3) initiatives
implemented pursuant to the performance improvement programs of TXU and its
Subsidiaries as described by TXU in the Spring of 2004, including, but not
limited to, severance costs, plant or mine closings, asset dispositions,
restructuring charges and transaction costs and (C) any losses incurred in
connection with Preferred Membership Interest Repurchases.

“Consolidated Fixed Charges” shall mean, for any twelve-month period, the sum
(without duplication) of (i) interest expense (excluding any such expense (A) in
respect of the amortization of debt discount relating to the Preferred
Membership Interests, (B) incurred in connection with Preferred Membership
Interest Repurchases and (C) incurred in connection with any charges, write-offs
or premiums resulting from the early retirement of debt relating to liability
management activities, in each case to the extent included in the calculation of
interest expense) and (ii) preferred stock dividends and preferred securities
distributions (excluding any such dividends or distributions incurred in
connection with Preferred Membership Interest Repurchases), all determined for
such twelve-month period with respect to the Borrower and its Consolidated
Subsidiaries on a consolidated basis.

“Consolidated Senior Debt” shall mean the Senior Debt of the Borrower and its
Consolidated Subsidiaries determined on a consolidated basis, excluding,
however, up to $400,000,000 in the aggregate, at any time of determination, of
Senior Debt described in clause (iii) of the definition of “Senior Debt”.

 

5



--------------------------------------------------------------------------------

“Consolidated Shareholders’ Equity” shall mean the sum (without duplication) of
(i) total common stock or common members’ interest plus (ii) preferred and
preference stock or preferred members’ interest not subject to mandatory
redemption, each (in the case of clauses (i) and (ii)) determined with respect
to the Borrower and its Consolidated Subsidiaries on a consolidated basis, plus
(iii) Equity-Credit Preferred Securities in an aggregate liquidation preference
amount not in excess of $1,000,000,000, plus (iv) Preferred Membership
Interests; provided, however, that in computing Consolidated Shareholders’
Equity at any time, the following shall be added to the extent that the
following decreased total common members’ interest: (1) any cash and non-cash
charges, in an amount of up to $750,000,000 (calculated on an aggregate basis
throughout the term of this Agreement), as a result of (x) rulings by federal or
state regulatory bodies having jurisdiction over the Borrower or its
Consolidated Subsidiaries and (y) the early retirement, repurchase or
termination of debt or other securities or financing arrangements, including
premiums, relating to liability management activities and (z) initiatives
implemented pursuant to TXU’s 4+4 performance improvement program, including,
but not limited to, severance costs, plant or mine closings, asset dispositions,
restructuring charges and transaction costs and (2) any losses incurred in
connection with Preferred Membership Interest Repurchases.

“Consolidated Subsidiary” of any person shall mean at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
person in such person’s consolidated financial statements as of such date.

“Consolidated Total Capitalization” shall mean the sum of (i) Consolidated
Shareholders’ Equity and (ii) Consolidated Senior Debt.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code.

“CS” shall have the meaning given such term in the preamble hereto.

“Debt Ratings” shall mean the ratings (whether explicit or implied) assigned by
S&P and Moody’s to the senior unsecured non-credit enhanced long term debt of
the Borrower.

“Default” shall mean any event or condition, which upon notice, lapse of time or
both would constitute an Event of Default.

“Disinterested Director” shall mean any member of the Board of Directors who is
not affiliated, directly or indirectly, with, or appointed by, a person or group
of related persons (other than TXU, any Subsidiary of TXU or any pension,
savings or other employee benefit plan for the benefit of employees of TXU)
acquiring the beneficial ownership of more than 30% of the outstanding Voting
Shares of TXU (within the

 

6



--------------------------------------------------------------------------------

meaning of Section 13(d) or 14(d) of the Exchange Act, and the applicable rules
and regulations thereunder) and who either was a member of the Board of
Directors prior to the Acquisition Date or was recommended for election by a
majority of the Disinterested Directors in office prior to the Acquisition Date.

“dollars” or “$” shall mean lawful money of the United States of America.

“Drawdown Fee” shall have the meaning assigned to such term in Section 2.04(e).

“Equity-Credit Preferred Securities” shall mean securities, however denominated,
(i) issued by the Borrower or a Consolidated Subsidiary of the Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 30 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinate in right of payment to the unsecured and unsubordinated indebtedness
of the issuer of such indebtedness or guaranty, and (v) the terms of which
permit the deferral of the payment of interest or distributions thereon to a
date occurring after the Commitment Termination Date.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of (i) organizations described in Section 414(b) or
(c) of the Code and (ii) solely for purposes of the Lien created under
Section 412(n) of the Code, organizations described in Section 414(m) or (o) of
the Code of which the Borrower is a member.

“ERISA Event” shall mean (i) any Reportable Event; (ii) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the incurrence of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (iv) the receipt by the Borrower
or any ERISA Affiliate from the PBGC of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (vi) the occurrence of a nonexempt “prohibited
transaction” as defined in Section 4975(c) of the Code or Section 406 of ERISA
with respect to which the Borrower or any of its Subsidiaries is liable; and
(vii) any other similar event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrower other than a
liability to pay premiums or benefits when due.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

7



--------------------------------------------------------------------------------

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Facility” shall have the meaning ascribed to such term in
Section 4.02(b).

“Extension of Credit” shall mean (i) the making of a Loan or (ii) the issuance
of a Letter of Credit or the amendment of any Letter of Credit having the effect
of extending the stated termination date thereof or increasing the maximum
amount available to be drawn thereunder.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fees” shall mean the Commitment Fee, the Administrative Fees, the Fronting Fee,
the Drawdown Fee, the LC Fee and any other fees provided for in the Letter
Agreement.

“Financial Officer” of any corporation or limited liability company shall mean
the chief financial officer, principal accounting officer, treasurer, associate
or assistant treasurer, or any responsible officer designated by one of the
foregoing persons, of such corporation or limited liability company.

“Fronting Banks” shall mean (i) CS and Citibank, N.A., (ii) any Affiliate of any
person listed in clause (i), and (iii) any Lender or Affiliate of any Lender, in
each case, having a long-term credit rating acceptable to the Borrower (and, in
the case of any such Affiliate, being otherwise reasonably acceptable to the
Borrower) that delivers an instrument in form and substance satisfactory to the
Borrower and the Agent whereby such other Lender or Affiliate agrees to act as a
“Fronting Bank” hereunder and states the amount of its LC Fronting Bank
Commitment.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.04(d).

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Holdings” shall mean TXU US Holdings Company, a Texas corporation, and its
successors.

“Incremental Notes” means up to $1 billion in unsecured notes issued by the
Borrower after February 24, 2007 and maturing after March 3, 2008.

 

8



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean (without duplication) all liabilities,
obligations and indebtedness (whether contingent or otherwise) of such person
(i) for borrowed money or evidenced by bonds, indentures, notes, or other
similar instruments, (ii) to pay the deferred purchase price of property or
services, (iii) as lessee under leases that are recorded as capital leases,
(iv) under reimbursement agreements or similar agreements with respect to the
issuance of letters of credit (other than obligations in respect of letters of
credit opened to provide for the payment of goods or services purchased in the
ordinary course of business), (v) in respect of Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a mortgage, lien, pledge, charge or
other encumbrance on any asset of such person (with the Indebtedness of such
person described in this clause (v) to be valued at the book value, net of
accumulated depreciation, of such asset of such person securing such
Indebtedness of others), (vi) all net payment obligations of such person in
respect of interest rate swap agreements, currency swap agreements and other
similar agreements designed to hedge against fluctuations in interest rates or
foreign exchange rates and (vii) under direct or indirect guaranties in respect
of, and to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, liabilities, obligations or indebtedness of others
of the kinds referred to in clauses (i) through (vi) above; provided, however,
that for all purposes, the following shall be excluded from the definition of
“Indebtedness”: (A) amounts payable from the Borrower to TXU Delivery in
connection with nuclear decommissioning costs, retail clawback or other
regulatory transition issues and (B) any Indebtedness defeased by such person or
by any Subsidiary of such person.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration or 90 days’ duration, as the case may be, been
applicable to such Loan and, in addition, the date of any prepayment of such
Loan or conversion of such Loan to a Loan of a different Type.

“Interest Period” shall mean (i) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter; provided
that, in the case of any Eurodollar Borrowing made during the 30-day period
ending on the Commitment Termination Date, such period may end on the seventh or
fourteenth day thereafter, as the relevant Borrower may elect and (ii) as to any
ABR Borrowing, the period commencing on the date of such Borrowing and ending on
the earliest of (A) the next succeeding March 31, June 30, September 30 or
December 31, (B) the Commitment Termination Date, and (C) the date such
Borrowing is repaid or prepaid in accordance with Section 2.05, Section 2.08(b)
or Section 2.09; provided, however, that if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of Eurodollar Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

9



--------------------------------------------------------------------------------

“LC Fee” shall have the meaning assigned to such term in Section 2.04(d).

“LC Fronting Bank Commitment” shall mean, with respect to any Fronting Bank, the
aggregate stated amount of all Letters of Credit that such Fronting Bank agrees
to issue, as modified from time to time pursuant to agreement among such
Fronting Bank, the Borrower and the Agent. With respect to each person that is a
Fronting Bank on the date hereof, such Fronting Bank’s LC Fronting Bank
Commitment shall equal such Fronting Bank’s “LC Fronting Bank Commitment” listed
on Schedule 2.17(i) (as modified from time to time in a written agreement
between such LC Fronting Bank and the Borrower) and, with respect to any person
that becomes a Fronting Bank after the date hereof, such person’s LC Fronting
Bank Commitment shall equal the amount agreed upon between the Borrower and such
person at the time such person becomes a Fronting Bank.

“LC Outstandings” shall mean, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date and (ii) the aggregate principal amount of all unpaid reimbursement
obligations of the Borrower on such date with respect to payments made by the
Fronting Banks under Letters of Credit (excluding reimbursement obligations that
have been repaid with the proceeds of any Loan). A Lender’s “LC Outstandings”
shall mean such Lender’s participation interest in undrawn Letters of Credit and
its Percentage of all unpaid reimbursement obligations in respect of the Letters
of Credit.

“LC Payment Notice” shall have the meaning assigned to such term in
Section 2.17(d).

“Lenders” shall have the meaning given such term in the preamble hereto.

“Letter Agreement” shall mean the Commitment Letter, dated February 24, 2007,
among the Borrower, Citigroup Global Markets Inc., CS and Credit Suisse
Securities (USA) LLC, as amended, modified or supplemented from time to time.

“Letter of Credit” shall mean a letter of credit that is issued by a Fronting
Bank pursuant to a Request for Issuance, as such letter of credit may from time
to time be amended, modified or extended in accordance with the terms of this
Agreement.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by CS from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
as the rate for dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason,

 

10



--------------------------------------------------------------------------------

then the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of CS in immediately available funds in the London interbank market at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, any person shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan” shall mean a revolving loan made pursuant to Section 2.02, whether made
as a Eurodollar Loan or as an ABR Loan.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

“Material Adverse Change” shall mean a materially adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, that makes the Borrower unable to perform any of
its obligations under this Agreement or that impairs the rights of, or benefits
available to, the Lenders or any Fronting Bank under this Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or accruing an obligation to make, contributions, or has within any of
the preceding five plan years made, or accrued an obligation to make,
contributions.

“Operating Agreements” shall mean (i) the Operating Agreement, dated April 28,
1978, as amended by the Modification of Operating Agreement, dated April 20,
1979, among TXU Mining and Holdings (formerly TXU Electric Company, successor to
Dallas Power & Light Company, Texas Electric Service Company and Texas Power &
Light Company) and the Borrower, TXU Energy Retail Company LP and TXU Generation
Company LP (pursuant to the Assumption Agreement, dated December 31, 2001, by
and among Holdings, the Borrower, TXU Energy Retail Company LP and TXU
Generation Company LP) (“TXU Mining Operating Agreement”), and as it may be
amended from time to time, or (ii) the Operating Agreement, dated December 15,
1976, between TXU Fuel and Dallas Power & Light Company, Texas Electric Service
Company and Texas Power & Light Company (“TXU Fuel Operating Agreement”), as it
may be amended from time to time; provided that no amendment of the TXU Mining
Operating Agreement or the TXU Fuel Operating Agreement shall increase the scope
of any Lien permitted under Section 5.10(j).

 

11



--------------------------------------------------------------------------------

“Outstanding Credits” of any Lender shall mean, on any date of determination, an
amount equal to (i) the aggregate principal amount of all outstanding Loans made
by such Lender plus (ii) such Lender’s LC Outstandings on such date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Percentage” shall mean, for any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such date by the
Total Commitment on such date.

“Permitted Encumbrances” shall mean, as to any person at any date, any of the
following:

(a) (i) Liens for taxes, assessments or governmental charges not then delinquent
and Liens for workers’ compensation awards and similar obligations not then
delinquent and undetermined Liens or charges incidental to construction, Liens
for taxes, assessments or governmental charges then delinquent but the validity
of which is being contested at the time by such person in good faith against
which an adequate reserve has been established, with respect to which levy and
execution thereon have been stayed and continue to be stayed and that do not
impair the use of the property or the operation of such person’s business,
(ii) Liens incurred or created in connection with or to secure the performance
of bids, tenders, contracts (other than for the payment of money), leases,
statutory obligations, surety bonds or appeal bonds, and mechanics’ or
materialmen’s Liens, assessments or similar encumbrances, the existence of which
does not impair the use of the property subject thereto for the purposes for
which it was acquired, and other Liens of like nature incurred or created in the
ordinary course of business;

(b) Liens securing indebtedness, neither assumed nor guaranteed by such person
nor on which it customarily pays interest, existing upon real estate or rights
in or relating to real estate acquired by such person for any substation,
transmission line, transportation line, distribution line, right of way or
similar purpose;

(c) rights reserved to or vested in any municipality or public authority by the
terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to terminate such right, power, franchise, grant, license or
permit or to purchase or recapture or to designate a purchaser of any of the
property of such person;

(d) rights reserved to or vested in others to take or receive any part of the
power, gas, oil, coal, lignite or other minerals or timber generated, developed,
manufactured or produced by, or grown on, or acquired with, any property of such
person and Liens upon the production from property of power, gas, oil, coal,
lignite or other minerals or timber, and the by-products and proceeds thereof,
to secure the obligations to pay all or a part of the expenses of exploration,
drilling, mining or development of such property only out of such production or
proceeds;

(e) easements, restrictions, exceptions or reservations in any property and/or
rights of way of such person for the purpose of roads, pipe lines, substations,

 

12



--------------------------------------------------------------------------------

transmission lines, transportation lines, distribution lines, removal of oil,
gas, lignite, coal or other minerals or timber, and other like purposes, or for
the joint or common use of real property, rights of way, facilities and/or
equipment, and defects, irregularities and deficiencies in titles of any
property and/or rights of way, which do not materially impair the use of such
property and/or rights of way for the purposes for which such property and/or
rights of way are held by such person;

(f) rights reserved to or vested in any municipality or public authority to use,
control or regulate any property of such person;

(g) any obligations or duties, affecting the property of such person, to any
municipality or public authority with respect to any franchise, grant, license
or permit;

(h) as of any particular time any controls, Liens, restrictions, regulations,
easements, exceptions or reservations of any municipality or public authority
applying particularly to space satellites or nuclear fuel;

(i) any judgment Lien against such person securing a judgment for an amount not
exceeding 25% of Consolidated Shareholders’ Equity of such person, so long as
the finality of such judgment is being contested by appropriate proceedings
conducted in good faith and execution thereon is stayed;

(j) any Lien arising by reason of deposits with or giving of any form of
security to any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, for
any purpose at any time as required by law or governmental regulation as a
condition to the transaction of any business or the exercise of any privilege or
license, or to enable such person to maintain self-insurance or to participate
in any fund for liability on any insurance risks or in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or to share in the privileges or benefits required for companies participating
in such arrangements; or

(k) any landlords’ Lien on fixtures or movable property located on premises
leased by such person in the ordinary course of business so long as the rent
secured thereby is not in default.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan described under Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA that is maintained by the Borrower or any ERISA Affiliate.

“Preferred Membership Interest Repurchases” shall mean the repurchase by TXU,
directly or indirectly, of all or a portion of the Preferred Membership
Interests and any subsequent purchase or purchases of Preferred Membership
Interests by any affiliate of TXU.

 

13



--------------------------------------------------------------------------------

“Preferred Membership Interests” shall mean the $750,000,000 aggregate
liquidation preference amount of exchangeable preferred membership interests in
the Borrower.

“Prepayment Notice” shall have the meaning given such term in Section 2.09(a).

“Register” shall have the meaning given such term in Section 8.04(d).

“Reportable Event” shall mean any reportable event as defined in Sections
4043(c)(1)-(8) of ERISA or the regulations issued thereunder (other than a
reportable event for which the 30 day notice requirement has been waived) with
respect to a Plan (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414).

“Request for Issuance” shall mean a request for issuance of a Letter of Credit
pursuant to Section 2.17(a), in the form that is customary for such Fronting
Bank.

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing in excess of 50% of the Total Commitment or, (i) for purposes of
acceleration pursuant to clause (ii) of the first paragraph of Article VI, or
(ii) if the Total Commitment has been terminated, Lenders with Outstanding
Credits in excess of 50% of the aggregate amount of Outstanding Credits.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services (a division of The
McGraw-Hill Companies, Inc.).

“SEC” shall mean the Securities and Exchange Commission.

“Senior Debt” of any person shall mean (without duplication) (i) all
Indebtedness of such person described in clauses (i) through (iii) of the
definition of “Indebtedness”, (ii) all Indebtedness of such person described in
clause (iv) of the definition of “Indebtedness” in respect of unreimbursed
drawings under letters of credit described in such clause (iv), and (iii) all
direct or indirect guaranties of such person in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
liabilities, obligations or indebtedness of others of the kinds referred to in
clauses (i) and (ii) above; provided, however, that in calculating “Senior Debt”
of the Borrower, (A) the aggregate amount of Preferred Membership Interests
outstanding shall be excluded and (B) any amount of Equity Credit-Preferred
Securities not included in the definition of “Consolidated Shareholders Equity”
shall be included.

“Significant Disposition” shall mean a sale, lease, disposition or other
transfer by a person, or any Subsidiary of such person, during any 12-month
period commencing on or after the date hereof, of assets constituting, either
individually or in the aggregate with

 

14



--------------------------------------------------------------------------------

all other assets sold, leased, disposed or otherwise transferred by such person
or any Subsidiary thereof during such period, 10% or more of the assets of such
person and its Subsidiaries taken as a whole, excluding any such sale, lease,
disposition or other transfer to a Wholly Owned Subsidiary of such person.

“Significant Subsidiary” shall mean, at any time, any Subsidiary of the Borrower
that as of such time has total assets in excess of 10% of the total assets of
the Borrower and its Consolidated Subsidiaries.

“Solvent” shall mean, with respect to any person as of a particular date, that
on such date such person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed as the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Stated Amount” shall mean the maximum amount available to be drawn by a
beneficiary under a Letter of Credit.

“Subsidiary” shall mean, with respect to any person (the “parent”), any
corporation or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such parent.

“Substantial” shall mean, an amount in excess of 10% of the consolidated assets
of the Borrower and its Consolidated Subsidiaries taken as a whole.

“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time. The initial amount of the Total
Commitment is $1,500,000,000.

“TXU” shall mean TXU Corp., a Texas corporation.

“TXU Delivery” shall mean TXU Electric Delivery Company, a Texas corporation.

“TXU Fuel” shall mean TXU Fuel Company, a Texas corporation, and its successors.

“TXU Mining” shall mean TXU Mining Company LP, a Texas limited partnership, and
its successors.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.

 

15



--------------------------------------------------------------------------------

“Voting Shares” shall mean, as to shares or other equity interests of a
particular corporation or other type of person, outstanding shares of stock or
other equity interests of any class of such corporation or other person entitled
to vote in the election of directors or other comparable managers of such
person, excluding shares or other interests entitled so to vote only upon the
happening of some contingency.

“Wholly Owned Subsidiary” of any person shall mean any Consolidated Subsidiary
of such person all the shares of common stock and other voting capital stock or
other voting ownership interests having ordinary voting power to vote in the
election of the board of directors or other governing body performing similar
functions (except directors’ qualifying shares) of which are at the time
directly or indirectly owned by such person.

“Withdrawal Liability” shall mean liability of the Borrower established under
Section 4201 of ERISA as a result of a complete or partial withdrawal from a
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that for purposes of determining
compliance with any covenant set forth in Article V, such terms shall be
construed in accordance with GAAP as in effect on the date hereof applied on a
basis consistent with the application used in preparing the Borrower’s audited
financial statements referred to in Section 3.05.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender and each Fronting Bank (as applicable)
agrees, severally and not jointly, as follows: (i) each Lender agrees to make
Loans to the Borrower at any time and from time to time until the Commitment
Termination Date up to the amount of such Lender’s Available Commitment,
(ii) each Fronting Bank agrees to issue Letters of Credit for the account of the
Borrower at any time and from time to time until the fifth Business Day
preceding the Commitment Termination Date in an aggregate stated amount at any
time outstanding not to exceed such Fronting Bank’s LC Fronting Bank Commitment,
and (iii) each Lender agrees to purchase participations in such Letters of
Credit as more fully set forth in Section 2.17.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, at no time shall (A) the aggregate amount of
Outstanding Credits exceed the aggregate amount of the Lenders’ Commitments,
(B) any Lender’s Outstanding Credits exceed the amount of such Lender’s
Commitment and (C) any Fronting Bank make any Extension of Credit relating to a
Letter of Credit if such Extension of Credit would cause (x) the aggregate
amount of Outstanding Credits to exceed the aggregate amount of the Lenders’
Commitments or (y) the aggregate LC Outstandings relating to such Fronting Bank
to exceed such Fronting Bank’s LC Fronting Bank Commitment.

(b) Within the foregoing limits, the Borrower may borrow, pay or prepay Loans
and request new Extensions of Credit on and after the date hereof and prior to
the Commitment Termination Date subject to the terms, conditions and limitations
set forth herein.

SECTION 2.02. Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be in an aggregate principal amount that is
an integral multiple of $5,000,000 and not less than $25,000,000 (or an
aggregate principal amount equal to the remaining balance of the Available
Commitments).

(b) Each Borrowing shall be comprised entirely of Eurodollar Loans or ABR Loans,
as the Borrower may request pursuant to Section 2.03. Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time.

(c) Subject to subsection (d) below, each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to the Agent in New York, New York, not later than noon, New
York City time, and the Agent shall by 2:00 p.m., New York City time, credit the
amounts so received to the account or accounts specified from time to time in
one or more notices delivered by the Borrower to the Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders. Loans shall be made by the Lenders pro rata in accordance with
Section 2.12. Unless the Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the Agent
such Lender’s portion of such Borrowing, the Agent may assume that such Lender
has made such portion available to the Agent on the date of such Borrowing in
accordance with this subsection (c) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have made such portion available
to the Agent, such Lender and the Borrower (without waiving any claim against
such Lender for such Lender’s failure to make such portion available) severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the

 

17



--------------------------------------------------------------------------------

Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Effective Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement.

(d) The Borrower may refinance all or any part of any Borrowing with a Borrowing
of the same or a different Type, subject to the conditions and limitations set
forth in this Agreement. Any Borrowing or part thereof so refinanced shall be
deemed to be repaid or prepaid in accordance with Section 2.05 or 2.09, as
applicable, with the proceeds of a new Borrowing, and the proceeds of the new
Borrowing, to the extent they do not exceed the principal amount of the
Borrowing being refinanced, shall not be paid by the Lenders to the Agent or by
the Agent to the Borrower pursuant to subsection (c) above.

SECTION 2.03. Borrowing Procedure.

In order to request a Borrowing, the Borrower shall hand deliver or send via
facsimile to the Agent a duly completed Borrowing Request (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before such Borrowing, and (ii) in the case of an ABR Borrowing,
not later than 11:00 a.m., New York City time, one Business Day before such
Borrowing. Such notice shall be irrevocable and shall in each case specify
(A) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or an ABR Borrowing, (B) the date of such Borrowing (which shall be a Business
Day) and the amount thereof, (C) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto, which shall not end after
the Commitment Termination Date, and (D) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of this Agreement. If no election as to the Type of Borrowing
is specified in any such notice, then the requested Borrowing shall be deemed an
ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the limitations set forth
in the definition of “Interest Period”). If the Borrower shall not have given
notice in accordance with this Section of its election to refinance a Borrowing
prior to the end of the Interest Period in effect for such Borrowing, then the
Borrower shall (unless such Borrowing is repaid at the end of such Interest
Period) be deemed to have given notice of an election to refinance such
Borrowing with an ABR Borrowing. Notwithstanding any other provision of this
Agreement to the contrary, no Borrowing shall be requested if the Interest
Period with respect thereto would end after the Commitment Termination Date. The
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section and of each Lender’s portion of the requested Borrowing.

SECTION 2.04. Fees.

(a) The Borrower agrees to pay to each Lender, through the Agent, on each
March 31, June 30, September 30 and December 31 (with the first payment being
due on March 31, 2007) and on each date on which the Commitment of such Lender
shall be terminated or reduced as provided herein, a commitment fee (a
“Commitment Fee”), at a rate per annum equal to the Commitment Fee Percentage on
the unused portion of the Commitment of such Lender during the preceding quarter
(or other period commencing on the date of this Agreement or ending on the
Commitment Termination Date or any date on which the Commitment of such Lender
shall be terminated).

 

18



--------------------------------------------------------------------------------

(b) All Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the date of this Agreement, and shall cease to accrue on
the date of termination of the Commitment of such Lender as provided herein.

(c) The Borrower agrees to pay the Agent the fees from time to time payable to
it in its capacity as Agent pursuant to the Letter Agreement (the
“Administrative Fees”).

(d) The Borrower agrees to pay the Agent, for the account of the Fronting Bank
that issued any Letter of Credit, a fronting fee equal to 0.125% of the stated
amount of such Letter of Credit (a “Fronting Fee”) and such other charges with
respect to such Letter of Credit as are agreed upon with such Fronting Bank and
as are customary. The Borrower agrees to pay to the Agent for the account of the
Lenders a fee (the “LC Fee”) on the face amount of each Letter of Credit issued
by any Fronting Bank, calculated at a rate per annum equal to the Applicable
Margin for Eurodollar Loans (regardless of whether any such Loans are then
outstanding). All Fronting Fees and LC Fees shall be computed on the basis of
the actual number of days that each such Letter of Credit is outstanding,
assuming a year of 360 days, payable in arrears on each
March 31, June 30, September 30 and December 31, and on the date that such
Letter of Credit expires or is drawn in full.

(e) The Borrower agrees to pay to each Lender, through the Agent, on the date of
the initial Extension of Credit, a fee equal to .55% of the Commitment of such
Lender as of the date hereof (the “Drawdown Fee”).

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Lenders. Once paid,
none of the Fees shall be refundable under any circumstances.

SECTION 2.05. Repayment of Loans; Evidence of Indebtedness.

(a) The outstanding principal balance of each (i) Eurodollar Loan shall be due
and payable on the last day of the Interest Period applicable thereto and on the
Commitment Termination Date and (ii) ABR Loan shall be due and payable on the
Commitment Termination Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each
Extension of Credit made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Agent shall maintain accounts in which it will record (i) the amount of
each Extension of Credit made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

 

19



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Outstanding Credits in accordance with their terms.

SECTION 2.06. Interest on Loans.

(a) The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin from time to time in effect for Eurodollar
Borrowings.

(b) The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of (i) 365 or 366 days,
as the case may be, for periods during which the Alternate Base Rate is
determined by reference to the Prime Rate and (ii) 360 days for other periods)
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin
from time to time in effect for ABR Borrowings.

(c) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement. The
applicable LIBO Rate or Alternate Base Rate for each Interest Period or day
within an Interest Period, as the case may be, shall be determined by CS, and
such determination shall be conclusive absent manifest error; provided that CS
shall, upon request, provide to the Borrower a certificate setting forth in
reasonable detail the basis for such determination.

SECTION 2.07. Alternate Rate of Interest.

In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the Agent
shall have determined (i) that dollar deposits in the principal amounts of the
Eurodollar Loans comprising such Borrowing are not generally available in the
London interbank market or (ii) that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give facsimile notice of such determination to the Borrower and the Lenders. In
the event of any such determination under clause (i) or (ii) above, until the
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 shall be deemed to be a request
for an ABR Borrowing. In the event the Required Lenders notify the Agent that
the rates at which dollar deposits are being offered will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Eurodollar
Loans during such Interest Period, the Agent shall notify the Borrower of such
notice and until the Required Lenders shall have advised the Agent that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing shall be deemed a request for an ABR

 

20



--------------------------------------------------------------------------------

Borrowing. Each determination by the Agent hereunder shall be made in good faith
and shall be conclusive absent manifest error; provided that the Agent, shall,
upon request, provide to the Borrower a certificate setting forth in reasonable
detail the basis for such determination.

SECTION 2.08. Termination and Reduction of Commitments.

(a) The Commitments shall terminate automatically on the Commitment Termination
Date.

(b) Upon at least two Business Days’ prior irrevocable written notice to the
Agent, the Borrower may, without premium or penalty, at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $10,000,000 and in a minimum
principal amount of $10,000,000 and (ii) no such termination or reduction shall
be made that would reduce the Commitments to an amount less than (1) the
aggregate amount of Outstanding Credits on the date of such termination or
reduction (after giving effect to any prepayment made pursuant to Section 2.09)
or (2) $50,000,000, unless the result of such termination or reduction referred
to in this clause (2) is to reduce the Commitments to $0. The Agent shall advise
the Lenders of any notice given pursuant to this subsection (b) and of each
Lender’s portion of any such termination or reduction of the Commitments.

(c) The Commitments shall, on each date on which the Borrower prepays or redeems
all or any portion of the Incremental Notes, automatically and permanently
reduce by a principal amount that is the same percentage of the Total Commitment
on the date hereof as the principal amount of the Incremental Notes prepaid or
redeemed on such date is of the original principal amount of Incremental Notes,
determined on a cumulative basis, until the Total Commitment has been reduced to
$500,000,000.

(d) Upon any reduction of the “Commitments” (as such term is defined in the
Existing Facility), the Total Commitment shall automatically and permanently
reduce by an amount that is the same percentage of the Total Commitment as of
the date hereof that the amount of such reduction of the “Commitments” under the
Existing Facility is of the aggregate amount of the “Commitments” under the
Existing Facility as of the date hereof.

(e) Each reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments. The Borrower shall pay to the
Agent for the account of the Lenders, on the date of each termination or
reduction of the Commitments, the Commitment Fee on the amount of the
Commitments so terminated or reduced, in each case accrued through the date of
such termination or reduction.

SECTION 2.09. Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon giving a written notice
substantially in the form of Exhibit C (a “Prepayment Notice”) via facsimile (or
telephone notice promptly confirmed by facsimile) to the Agent: (i) before
11:00 a.m., New York City time, three Business Days prior to prepayment, in the
case of Eurodollar Loans, and (ii) before 11:00 a.m., New York City time, one
Business Day prior to prepayment, in the case of ABR Loans; provided, however,
that each

 

21



--------------------------------------------------------------------------------

partial prepayment shall be in an amount which is an integral multiple of
$10,000,000 and not less than $10,000,000. Each Prepayment Notice shall specify
the prepayment date and the principal amount of each Borrowing (or portion
thereof) to be prepaid, shall be irrevocable and shall commit the Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein. All prepayments under this Section shall be subject to
Section 8.05 but otherwise without premium or penalty. All prepayments under
this Section shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment.

(b) On any date on which the Total Commitment shall be reduced pursuant to
Section 2.08(c) or (d) above, the Borrower shall, with respect to outstanding
Loans, prepay such Loans and/or, with respect to LC Outstandings, deliver cash
collateral to be held by the Agent in the Cash Collateral Account to the extent
and for the duration necessary to cause the Outstanding Credits minus the amount
of cash held in the Cash Collateral Account to be no greater than the Total
Commitment (after giving effect to any such reduction pursuant to
Section 2.08(d) of (d)). At such time that cash is no longer required to be held
by the Agent as collateral under this Section 2.09(b), the Agent will repay and
reassign to the Borrower any such cash then on deposit in the Cash Collateral
Account, and the Lien of the Agent on the Cash Collateral Account with respect
to such cash shall automatically terminate.

SECTION 2.10. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Lender or any
Fronting Bank hereunder (except for changes in respect of taxes on the overall
net income of such Lender or such Fronting Bank (as the case may be) or its
lending office imposed by the jurisdiction in which such Lender’s or such
Fronting Bank’s (as the case may be) principal executive office or lending
office is located), or shall result in the imposition, modification or
applicability of any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or such Fronting Bank (as the case may be) or shall result in the imposition on
any Lender, any Fronting Bank or the London interbank market of any other
condition affecting this Agreement, such Lender’s Commitment or any Extension of
Credit (other than an ABR Loan) made by such Lender or such Fronting Bank, and
the result of any of the foregoing shall be to increase the cost to such Lender
or such Fronting Bank (as the case may be) of making or maintaining any
Outstanding Credit (other than an ABR Loan) or to reduce the amount of any sum
received or receivable by such Lender or such Fronting Bank (as the case may be)
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender or such Fronting Bank (as the case may be) to be material, then the
Borrower shall, upon receipt of the notice and certificate provided for in
subsection (c) below promptly pay to such Lender or such Fronting Bank (as the
case may be) such additional amount or amounts as will compensate such Lender or
such Fronting Bank (as the case may be) for such additional costs incurred or
reduction suffered.

(b) If any Lender or Fronting Bank shall have determined that the adoption of
any law, rule, regulation or guideline arising out of the July 1988 report of
the Basle Committee on

 

22



--------------------------------------------------------------------------------

Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards,” or the adoption after
the date hereof of any other law, rule, regulation or guideline regarding
capital adequacy, or any change in any of the foregoing or in the interpretation
or administration of any of the foregoing by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender or Fronting Bank (or any lending office of
such Lender or such Fronting Bank) or any Lender’s or any Fronting Bank’s
holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s or such Fronting Bank’s (as the case may be) capital or on the
capital of such Lender’s or such Fronting Bank’s (as the case may be) holding
company, if any, as a consequence of this Agreement, such Lender’s Commitment or
the Extensions of Credit made by such Lender or such Fronting Bank (as the case
may be) pursuant hereto to a level below that which such Lender or such Fronting
Bank (as the case may be) or such Lender’s or such Fronting Bank’s (as the case
may be) holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such Fronting Bank’s (as
the case may be) policies and the policies of such Lender’s or such Fronting
Bank’s (as the case may be) holding company with respect to capital adequacy) by
an amount deemed by such Lender or such Fronting Bank (as the case may be) to be
material, then from time to time such additional amount or amounts as will
compensate such Lender or such Fronting Bank (as the case may be) for any such
reduction suffered will be paid to such Lender or such Fronting Bank (as the
case may be) by the Borrower. It is acknowledged that this Agreement is being
entered into by the Lenders and the Fronting Banks on the understanding that
neither the Lenders nor the Fronting Banks will be required to maintain capital
against their Commitments or agreements to issue Letters of Credit, as the case
may be, under currently applicable laws, regulations and regulatory guidelines.
In the event the Lenders or the Fronting Banks shall otherwise determine that
such understanding is incorrect, it is agreed that the Lenders or the Fronting
Banks, as the case may be, will be entitled to make claims under this
subsection (b) based upon market requirements prevailing on the date hereof for
commitments under comparable credit facilities against which capital is required
to be maintained.

(c) A certificate of each Lender or the applicable Fronting Bank setting forth
such amount or amounts as shall be necessary to compensate such Lender or such
Fronting Bank (as the case may be) or its holding company as specified in
subsection (a) or (b) above, as the case may be, and containing an explanation
in reasonable detail of the manner in which such amount or amounts shall have
been determined, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay each Lender or Fronting Bank (as
the case may be) the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same. Each Lender and each Fronting Bank
shall give prompt notice to the Borrower of any event of which it has knowledge,
occurring after the date hereof, that it has determined will require
compensation by the Borrower pursuant to this Section; provided, however, that
failure by such Lender or such Fronting Bank to give such notice shall not
constitute a waiver of such Lender’s or such Fronting Bank’s (as the case may
be) right to demand compensation hereunder.

(d) Failure on the part of any Lender or Fronting Bank to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital

 

23



--------------------------------------------------------------------------------

with respect to any period shall not constitute a waiver of such Lender’s or
such Fronting Bank’s (as the case may be) right to demand compensation with
respect to such period or any other period; provided, however, that no Lender or
Fronting Bank shall be entitled to compensation under this Section for any costs
incurred or reductions suffered with respect to any date unless it shall have
notified the Borrower that it will demand compensation for such costs or
reductions under subsection (c) above not more than 90 days after the later of
(i) such date and (ii) the date on which it shall have become aware of such
costs or reductions. The protection of this Section shall be available to each
Lender and each Fronting Bank regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

(e) Each Lender and each Fronting Bank agrees that it will designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the reasonable judgment of such Lender or
such Fronting Bank (as the case may be) be disadvantageous to such Lender or
Fronting Bank (as the case may be).

SECTION 2.11. Change in Legality.

(a) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Agent, such Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request for a Eurodollar Borrowing shall, as to such
Lender only, be deemed a request for an ABR Loan unless such declaration shall
be subsequently withdrawn (any Lender delivering such a declaration hereby
agreeing to withdraw such declaration promptly upon determining that such event
of illegality no longer exists); and

(ii) require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
subsection (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section, a notice by any Lender shall be effective as
to each Eurodollar Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Loan; in all other cases such notice
shall be effective on the date of receipt.

SECTION 2.12. Pro Rata Treatment.

Except as required under Sections 2.10 and 2.15, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment

 

24



--------------------------------------------------------------------------------

of a reimbursement obligation in respect of a drawn Letter of Credit, each
payment of the Commitment Fees, each reduction of the Total Commitment and each
refinancing or conversion of any Borrowing with a Borrowing of any Type, shall
be allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their Outstanding Credits).
For purposes of determining the Available Commitments of the Lenders at any
time, the LC Outstandings shall be deemed to have utilized the Commitments of
the Lenders pro rata in accordance with their respective Commitments at such
time. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

SECTION 2.13. Sharing of Setoffs.

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Bankruptcy Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans or LC Outstandings as a result of which the unpaid principal portion of
its Loans and LC Outstandings shall be proportionately less than the unpaid
principal portion of the Loans and LC Outstandings of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans or LC Outstandings of such other Lender, so that the
aggregate unpaid principal amount of the Loans and LC Outstandings and
participations in the Loans and LC Outstandings held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Loans and LC
Outstandings then outstanding as the principal amount of its Loans and LC
Outstandings prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and LC Outstandings
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that, if any such purchase or purchases or
adjustments shall be made pursuant to this Section and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustment restored without interest. The Borrower expressly consents
to the foregoing arrangements and agrees that any Lender holding a participation
in a Loan or any LC Outstandings deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Lender by reason thereof as fully
as if such Lender had made an Extension of Credit in the amount of such
participation.

SECTION 2.14. Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Outstanding Credit or any Fees or other amounts) hereunder from an account
in the United States not later than 12:00 noon, New York City time, on the date
when due in dollars to the Agent at its offices at Two Penns Way, Suite 200, New
Castle, Delaware 19720, Attention: Bank Loan Syndications, in immediately
available funds. Each such payment shall be made without off-set,

 

25



--------------------------------------------------------------------------------

deduction or counterclaim; provided, that the foregoing shall not constitute a
relinquishment or waiver of the Borrower’s rights to any independent claim that
the Borrower may have against the Agent, any Fronting Bank or any Lender.

(b) Whenever any payment (including principal of or interest on any Outstanding
Credit or any Fees or other amounts) hereunder shall become due, or otherwise
would occur, on a day that is not a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of interest or Fees, if applicable.

SECTION 2.15. Taxes.

(a) Any and all payments of principal and interest on any of the Outstanding
Credits or of any Fees or indemnity or expense reimbursements by the Borrower
hereunder (“Borrower Payments”) shall be made, in accordance with Section 2.14,
free and clear of and without deduction for any and all current or future United
States Federal, state and local taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect to the Borrower Payments, but
only to the extent reasonably attributable to the Borrower Payments, excluding
(i) income taxes imposed on the net income of the Agent, any Fronting Bank or
any Lender (or any transferee or assignee thereof, including a participation
holder (any such entity a “Transferee”)) and (ii) franchise taxes imposed on the
net income of the Agent, any Fronting Bank or any Lender (or Transferee), in
each case by the jurisdiction under the laws of which the Agent, such Fronting
Bank or such Lender (or Transferee) is organized or doing business through
offices or branches located therein, or any political subdivision thereof (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If the Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender (or any Transferee) or the Agent, or any Fronting Bank (i) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
additional amounts payable under this Section) such Lender (or Transferee) or
the Agent or such Fronting Bank (as the case may be) shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay to the relevant United States
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or the
Letter Agreement (“Other Taxes”).

(c) The Borrower shall indemnify each Lender (or Transferee thereof), the Agent
and each Fronting Bank for the full amount of Taxes and Other Taxes with respect
to Borrower Payments paid by such person, and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant United States
Governmental Authority. A certificate setting forth and containing an
explanation in reasonable detail of the manner in which such amount shall have
been determined and the

 

26



--------------------------------------------------------------------------------

amount of such payment or liability prepared by a Lender, a Fronting Bank or the
Agent on their behalf, absent manifest error, shall be final, conclusive and
binding for all purposes. Such indemnification shall be made within 30 days
after the date the Lender (or Transferee) or the Agent or the Fronting Bank, as
the case may be, makes written demand therefor.

(d) If a Lender (or Transferee) or the Agent or a Fronting Bank shall become
aware that it is entitled to claim a refund from a United States Governmental
Authority in respect of Taxes or Other Taxes as to which it has been indemnified
by the Borrower, or with respect to which the Borrower has paid additional
amounts, pursuant to this Section, it shall promptly notify the Borrower of the
availability of such refund claim and shall, within 30 days after receipt of a
request by the Borrower, make a claim to such United States Governmental
Authority for such refund at the Borrower’s expense. If a Lender (or Transferee)
or the Agent or a Fronting Bank receives a refund (including pursuant to a claim
for refund made pursuant to the preceding sentence) in respect of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower had paid additional amounts pursuant to this Section, it
shall within 30 days from the date of such receipt, pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Lender (or Transferee) or the Agent or such Fronting Bank and without
interest (other than interest paid by the relevant United States Governmental
Authority with respect to such refund); provided, however, that the Borrower,
upon the request of such Lender (or Transferee) or the Agent or such Fronting
Bank, agrees to repay the amount paid over to the Borrower (plus penalties,
interest or other charges) to such Lender (or Transferee) or the Agent or such
Fronting Bank in the event such Lender (or Transferee) or the Agent or such
Fronting Bank is required to repay such refund to such United States
Governmental Authority.

(e) As soon as practicable, but in any event within 30 days, after the date of
any payment of Taxes or Other Taxes by the Borrower to the relevant United
States Governmental Authority, the Borrower will deliver to the Agent, at its
address referred to in Section 8.01, the original or a certified copy of a
receipt issued by such United States Governmental Authority evidencing payment
thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of the principal of and interest on all Outstanding Credits
hereunder.

(g) Each of the Agent, each Fronting Bank and each Lender (or Transferee) that
is organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia (a “Non-U.S. Lender” or “Non U.S.
Agent”, as applicable) shall deliver to the Borrower and the Agent two copies of
either United States Internal Revenue Service Form W-8BEN or Form W-8ECI,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, United States Federal withholding tax on
payments by the Borrower under this Agreement. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on or before
the date such participation holder becomes a Transferee hereunder) and on or
before the date, if any, such Non-U.S. Lender changes its

 

27



--------------------------------------------------------------------------------

applicable lending office by designating a different lending office (a “New
Lending Office”). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Notwithstanding any other provision of this subsection
(g), a Non-U.S. Lender shall not be required to deliver any form pursuant to
this subsection (g) that such Non-U.S. Lender is not legally able to deliver.

(h) The Borrower shall not be required to indemnify any Non-U.S. Lender or
Non-U.S. Agent (including any Transferee), or to pay any additional amounts to
any Non-U.S. Lender or Non-U.S. Agent (including any Transferee), in respect of
United States Federal, state or local withholding tax pursuant to subsection
(a) or (c) above to the extent that (i) the obligation to withhold amounts with
respect to United States Federal, state or local withholding tax existed on the
date such Non-U.S. Lender became a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on the date such participation holder
became a Transferee hereunder) or, with respect to payments to a New Lending
Office, the date such Non-U.S. Lender designated such New Lending Office with
respect to an Extension of Credit; provided, however, that this clause (i) shall
not apply to any Transferee or New Lending Office that becomes a Transferee or
New Lending Office as a result of an assignment, participation, transfer or
designation made at the request of the Borrower; and provided further, however,
that this clause (i) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or any Fronting Bank or any Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Transferee, or such Fronting Bank or Lender (or Transferee) making the
designation of such New Lending Office, would have been entitled to receive in
the absence of such assignment, participation, transfer or designation or
(ii) the obligation to pay such additional amounts or such indemnity payments
would not have arisen but for a failure by such Non-U.S. Lender (including any
Transferee) to comply with the provisions of subsection (g) above and (i) below.

(i) Any Fronting Bank or any Lender (or Transferee) claiming any indemnity
payment or additional amounts payable pursuant to this Section shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the Borrower or
to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or additional amounts that may thereafter accrue and
would not, in the good faith determination of such Fronting Bank or such Lender
(or Transferee) (as the case may be), be otherwise disadvantageous to such
Fronting Bank or such Lender (or Transferee) (as the case may be).

(j) Nothing contained in this Section shall require any Lender (or Transferee)
or the Agent or any Fronting Bank to make available to the Borrower any of its
tax returns (or any other information) that it deems to be confidential or
proprietary.

SECTION 2.16. Assignment of Commitments Under Certain Circumstances.

In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.10(c) or 2.11(a), or the Borrower shall be required to
make additional payments to any

 

28



--------------------------------------------------------------------------------

Lender under Section 2.15, the Borrower shall have the right, at their own
expense, upon notice to such Lender and the Agent, to require such Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 8.04) all such Lender’s interests, rights and
obligations contained hereunder to another financial institution approved by the
Agent and the Borrower (which approval shall not be unreasonably withheld) which
shall assume such obligations; provided that (i) no such assignment shall
conflict with any law, rule or regulation or order of any Governmental Authority
and (ii) the assignee shall pay to the affected Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder and the Borrower shall pay the
processing and recordation fee due pursuant to Section 8.04.

SECTION 2.17. Letters of Credit.

(a) Subject to the terms and conditions hereof, each Letter of Credit shall be
issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than three Business Days’ prior notice thereof by the
delivery by the Borrower of a Request for Issuance to the Agent (which shall
promptly distribute copies thereof to the Lenders) and the Fronting Bank
designated by the Borrower. Each Request for Issuance shall identify the
relevant Fronting Bank and shall specify (i) the date (which shall be a Business
Day) of issuance of such Letter of Credit (or the date of effectiveness of such
extension, modification or amendment) and the stated expiry date thereof (which
shall be no later than the fifth Business Day preceding the Commitment
Termination Date), (ii) the proposed stated amount (denominated in dollars) of
such Letter of Credit (which shall not be less than $1,000,000, unless otherwise
agreed to by the applicable Fronting Bank), (iii) the name and address of the
beneficiary of such Letter of Credit and (iv) a statement of drawing conditions
applicable to such Letter of Credit, whether such Letter of Credit is a
documentary letter of credit, a financial standby letter of credit or a
performance standby letter of credit, and if such Request for Issuance relates
to an amendment or modification of a Letter of Credit, it shall be accompanied
by the consent of the beneficiary of the Letter of Credit thereto; provided,
however, that if the terms of any Request for Issuance shall conflict with the
terms of this Agreement, the terms of this Agreement shall govern. Each Request
for Issuance shall be irrevocable unless modified or rescinded by the Borrower
not less than two days prior to the proposed date of issuance (or effectiveness)
specified therein. Not later than 12:00 noon (New York City time) on the
proposed date of issuance (or effectiveness) specified in such Request for
Issuance, and upon fulfillment of the applicable conditions precedent and the
other requirements set forth herein, the applicable Fronting Bank shall issue
(or extend, amend or modify) such Letter of Credit and provide notice and a copy
thereof to the Agent, which shall promptly furnish copies thereof to the
Lenders. Each Lender shall, upon the issuance of any Letter of Credit, acquire a
participation interest in such Letter of Credit, automatically and without any
action on its part or the part of the applicable Fronting Bank, whereby such
Lender shall become obligated to perform such obligations in respect of such
Letter of Credit as are expressly set forth herein. No Fronting Bank shall at
any time be obligated to issue any Letter of Credit if such issuance would
conflict with any applicable requirement of law.

(b) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, the Outstanding Credits would exceed the Commitments.

 

29



--------------------------------------------------------------------------------

(c) The Borrower hereby agrees to pay to the Agent for the account of each
Fronting Bank and, if they shall have funded participations in the reimbursement
obligations of the Borrower pursuant to subsection (d) below, the Lenders, on
demand made by such Fronting Bank to the Borrower, on and after each date on
which such Fronting Bank shall pay any amount under any Letter of Credit issued
by such Fronting Bank for the account of the Borrower, a sum equal to the amount
so paid plus interest on such amount from the date so paid by such Fronting Bank
until repayment to such Fronting Bank in full at a fluctuating interest rate per
annum equal to the Alternate Base Rate plus the Applicable Margin for ABR Loans
plus, if any amount paid by such Fronting Bank under a Letter of Credit is not
reimbursed by the Borrower within three Business Days, 2%.

(d) If any Fronting Bank shall not have been reimbursed in full by the Borrower
for any payment made by such Fronting Bank under a Letter of Credit issued by
such Fronting Bank for the account of the Borrower on the date of such payment,
such Fronting Bank shall give the Agent prompt notice thereof (an “LC Payment
Notice”) no later than 10:00 a.m. (New York City time) on the Business Day
immediately succeeding the date of such payment by such Fronting Bank. The Agent
shall forward to each Lender a copy of such LC Payment Notice no later than
12:00 noon on the date on which such LC Payment Notice is received from such
Fronting Bank. Notwithstanding any provision of this Agreement to the contrary,
each Lender severally agrees to fund its participation in the reimbursement
obligation of the Borrower to each Fronting Bank by paying to the Agent for the
account of such Fronting Bank an amount equal to such Lender’s Percentage of
such unreimbursed amount paid by such Fronting Bank, plus interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from the
date of the payment by such Fronting Bank to the date of payment to such
Fronting Bank by such Lender. Each such payment by a Lender shall be made not
later than 3:00 p.m. (New York City time) on the later to occur of (i) the
Business Day immediately following the date of such payment by such Fronting
Bank and (ii) the Business Day on which the Lender shall have received an LC
Payment Notice from such Fronting Bank. Each Lender’s obligation to make each
such payment to the Agent for the account of each Fronting Bank shall be several
and shall not be affected by the occurrence or continuance of a Default or Event
of Default or the failure of any other Lender to make any payment under this
subsection (d). Each Lender further agrees that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) The failure of any Lender to make any payment to the Agent for the account
of any Fronting Bank in accordance with subsection (d) above shall not relieve
any other Lender of its own obligation to make any similar payment to the Agent,
but no Lender shall be responsible for the failure of any other Lender to make
any such payment. If any Lender (a “non-performing Lender”) shall fail to make
any payment to the Agent for the account of any Fronting Bank in accordance with
subsection (d) above within five Business Days after the LC Payment Notice
relating thereto, then, for so long as such failure shall continue, (i) such
Fronting Bank shall be deemed to be a Lender hereunder owed a Loan, and for
purposes of voting rights hereunder, having a Commitment increased by an amount
equal to the outstanding principal amount due and payable by such non-performing
Lender to the Agent for the account of such Fronting Bank pursuant to subsection
(d) above and (ii) for purposes of voting rights hereunder, the Commitment of
such non-performing Lender shall be reduced in an amount equal to such
outstanding principal amount due and payable by such non-performing Lender. Any
non-performing Lender and the Borrower for the account of which the relevant
Letter of Credit

 

30



--------------------------------------------------------------------------------

was issued (without waiving any claim against such Lender for such Lender’s
failure to fund a participation in the reimbursement obligations of the Borrower
under subsection (d) above) severally agree to pay to the Agent for the account
of the applicable Fronting Bank forthwith on demand such amount, together with
interest thereon for each day from the date such Lender would have funded its
participation had it complied with the requirements of subsection (d) above
until the date such amount is paid to the Agent at (A) in the case of the
Borrower, the interest rate applicable at the time to ABR Loans (or the interest
rate that would be applicable if ABR Loans were outstanding) and (B) in the case
of such Lender, the Federal Funds Effective Rate.

(f) The payment obligations of each Lender under subsection (d) above and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating hereto or to such Letter of Credit;

(ii) any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;

(iii) the existence of any claim, set-off, defense or other right that any
Lender or the Borrower for the account of which such Letter of Credit was issued
may have at any time against any beneficiary, or any transferee, of such Letter
of Credit (or any persons for whom any such beneficiary or any such transferee
may be acting), any Fronting Bank, or any other person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment in good faith by any Fronting Bank under the Letter of Credit issued
by such Fronting Bank against presentation of a draft or certificate which does
not comply with the terms of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit issued for the account of the Borrower.
Neither any Fronting Bank, any Lender, nor any of their respective officers,
directors, employees, agents or Affiliates shall be liable or responsible for
(i) the use that may be made of such Letter of Credit or any acts or omissions
of any beneficiary or transferee thereof in connection therewith; (ii) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (iii) payment by any Fronting Bank
against presentation of documents that do not comply with the terms of

 

31



--------------------------------------------------------------------------------

such Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit; or (iv) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that the Borrower for the account of which such Letter of Credit was
issued and each Lender shall have the right to bring suit against the applicable
Fronting Bank, and such Fronting Bank shall be liable to the Borrower and any
Lender, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower or such Lender which the Borrower or such Lender proves
were caused by such Fronting Bank’s willful misconduct or gross negligence,
including, in the case of the Borrower, such Fronting Bank’s willful failure to
make timely payment under such Letter of Credit following the presentation to it
by the beneficiary thereof of a draft and accompanying certificate(s) which
strictly comply with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, each Fronting Bank may
accept sight drafts and accompanying certificates presented under any Letter of
Credit issued by such Fronting Bank that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and payment against such documents shall not
constitute willful misconduct or gross negligence by such Fronting Bank. Without
limiting the foregoing, no Lender shall be obligated to indemnify the Borrower
for damages caused by any Fronting Bank’s willful misconduct or gross
negligence.

(h) If there shall be more than one Fronting Bank that has issued a Letter of
Credit at any time hereunder, each such Fronting Bank shall, with respect to the
Letters of Credit issued by it and the reimbursement obligations owing to it, be
regarded hereunder as the “Fronting Bank” and shall have all of the rights,
interests, protections and obligations of the “Fronting Bank” hereunder with
respect to such Letters of Credit and reimbursement obligations and all matters
relating thereto. Whenever any action may be, or is required to be, taken by the
Fronting Bank hereunder, each Fronting Bank may, or shall, take such action only
in respect of the Letters of Credit issued by it and the reimbursement
obligations owing to it. Whenever the consent of the Fronting Bank is required
hereunder with respect to any proposed action, the consent of each Fronting Bank
of a Letter of Credit that is then outstanding, or in respect of which
reimbursement obligations remain outstanding, shall be required for such
proposed action to be taken. Any notice to be provided to the Fronting Bank
shall be provided to each Fronting Bank of a Letter of Credit that is then
outstanding, or in respect of which reimbursement obligations remain
outstanding, and each such Fronting Bank shall have the right to request any
information, and take any other action, as the Fronting Bank is permitted to do
hereunder. The protections accorded the Fronting Bank hereunder shall inure to
the benefit of each Fronting Bank, regardless of whether any Letter of Credit
issued by any such Fronting Bank or any reimbursement obligations in respect
thereof are outstanding at the time the benefits of such protections are
asserted.

(i) No Fronting Bank shall at any time be obligated to issue any Letter of
Credit if such issuance would result in the aggregate of the Stated Amounts of
all Letters of Credit issued by such Fronting Bank exceeding such Fronting
Bank’s LC Fronting Bank Commitment.

 

32



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each Lender as follows:

SECTION 3.01. Organization; Powers.

The Borrower (i) is a limited liability company, duly formed, validly existing
and in good standing under the laws of the state of Delaware, (ii) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (iii) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Change,
and (iv) has the limited liability company power and authority to execute,
deliver and perform its obligations under this Agreement and to request and
receive Extensions of Credit hereunder.

SECTION 3.02. Authorization.

The execution, delivery and performance by the Borrower of this Agreement and
the Extensions of Credit hereunder (i) have been duly authorized by all
requisite limited liability company action and (ii) will not (A) violate (x) any
provision of any law, statute, rule or regulation (including, without
limitation, the Margin Regulations) or of the certificate of incorporation or
other constitutive documents (including the limited liability company agreement)
of the Borrower or any of its Subsidiaries to which the Borrower is subject,
(y) any order of any Governmental Authority or (z) any provision of any
indenture, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property is or may be
bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon any property or assets of the Borrower.

SECTION 3.03. Enforceability.

This Agreement constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms except to the extent that enforcement
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

SECTION 3.04. Governmental Approvals.

No action, consent or approval of, registration or filing with or other action
by any Governmental Authority is or will be required in connection with the
execution, delivery and performance by the Borrower of this Agreement, except
those as have been duly obtained and as are (i) in full force and effect,
(ii) sufficient for their purpose and (iii) not subject to any pending or, to
the knowledge of the Borrower, threatened appeal or other proceeding seeking
reconsideration or review thereof.

SECTION 3.05. Financial Statements.

(a) Each of (i) the consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2005 and the related consolidated
statements of income, retained earnings and cash flows for the fiscal year then
ended, reported on by Deloitte & Touche LLP, and set forth in the Borrower’s
Annual Report on Form 10-K for such fiscal year, and (ii) the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of September 30, 2006 and the related consolidated statements of income and

 

33



--------------------------------------------------------------------------------

cash flows for the fiscal quarter then ended, set forth in the Borrower’s report
on Form 10-Q for such fiscal quarter, copies of which have been made available
to each of the Lenders and the Fronting Banks, present fairly (subject, in the
case of such balance sheet and statements of income and cash flows set forth in
such Quarterly Report on Form 10-Q, to year-end adjustments), in all material
respects, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for the periods ending on such dates in conformity
with GAAP.

(b) Except as set forth in the financial statements or other reports of the type
referred to in Section 5.03 hereof and that have been made available to the
Lenders and the Fronting Banks on or prior to the date of this Agreement
(collectively, the “Borrower Information”), since September 30, 2006, there has
been no Material Adverse Change, other than as a result of the matters excluded
from the computation of Consolidated Earnings Available for Fixed Charges as set
forth in the definition thereof.

SECTION 3.06. Litigation.

Except as set forth in the Borrower Information, there is no action, suit or
arbitral or governmental proceeding pending against, or to the knowledge of the
Borrower threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision that
could result in a Material Adverse Change.

SECTION 3.07. Federal Reserve Regulations.

(a) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Extension of Credit will be used by the
Borrower, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry Margin Stock or to refund indebtedness
originally incurred for such purpose, or for any other purpose which entails a
violation of, or which is inconsistent with, the provisions of the Margin
Regulations.

(c) Not more than 25% of the value of the assets of the Borrower subject to the
restrictions of Sections 5.09 and 5.10 is represented by Margin Stock.

SECTION 3.08. Investment Company Act.

Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

SECTION 3.09. No Material Misstatements.

No report, financial statement or other written information furnished by or on
behalf of the Borrower to the Agent, any Fronting Bank or any Lender pursuant to
or in connection with this Agreement contains or will contain any material
misstatement of fact or omits or will omit to

 

34



--------------------------------------------------------------------------------

state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or will be made, not misleading;
provided that, with respect to projections and forward looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions and estimates believed to be reasonable at the time made and
notes that whether or not such projections or forward looking statements are in
fact achieved will depend upon future events some of which are not within the
control of the Borrower and actual results may vary from the projections and
such variations may be material and, accordingly, the Borrower gives no
representation and warranty that such projections and forward looking statements
will be achieved.

SECTION 3.10. Taxes.

The Borrower and its Subsidiaries have filed or caused to be filed within 3 days
of the date on which due, all material Federal, state and local tax returns
which to their knowledge are required to be filed by them, and have paid or
caused to be paid all material taxes shown to be due and payable on such returns
or on any assessments received by them, other than any taxes or assessments the
validity of which is being contested in good faith by appropriate proceedings
and with respect to which appropriate accounting reserves have to the extent
required by GAAP been set aside.

SECTION 3.11. Employee Benefit Plans.

With respect to each Plan, the Borrower and its ERISA Affiliates are in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the final regulations and published interpretations thereunder. No
ERISA Event has occurred that alone or together with any other ERISA Event has
resulted or could reasonably be expected to result in a Material Adverse Change.
Neither the Borrower nor any ERISA Affiliate has incurred any Withdrawal
Liability that could result in a Material Adverse Change. Neither the Borrower
nor any ERISA Affiliate has received any notification that any Multiemployer
Plan is in reorganization or has been terminated within the meaning of Title IV
of ERISA, which such reorganization or termination could result in a Material
Adverse Change, and no Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated where such reorganization or termination has
resulted or can reasonably be expected to result, through an increase in the
contributions required to be made to such Plan or otherwise, in a Material
Adverse Change.

SECTION 3.12. Significant Subsidiaries.

Each of the Borrower’s Significant Subsidiaries is a corporation, limited
liability company or other type of person duly incorporated or formed (as the
case may be), validly existing and in good standing under the laws of its
jurisdiction of incorporation, organization or formation (as the case may be)
and has all corporate, limited liability company, partnership or other (as the
case may be) powers necessary to carry on its business substantially as now
conducted. Each of the Borrower’s Significant Subsidiaries has all material
governmental licenses, authorizations, consents and approvals required to carry
on its business substantially as now conducted.

 

35



--------------------------------------------------------------------------------

SECTION 3.13. Environmental Matters.

Except as set forth in or contemplated by the Borrower Information, the Borrower
and each of its Subsidiaries has complied in all material respects with all
Federal, state, local and other statutes, ordinances, orders, judgments, rulings
and regulations relating to environmental pollution or to environmental or
nuclear regulation or control, except to the extent that failure to so comply
could not reasonably be expected to result in a Material Adverse Change. Except
as set forth in or contemplated by the Borrower Information, neither the
Borrower nor any of its Subsidiaries has received notice of any material failure
so to comply, except where such failure could not reasonably be expected to
result in a Material Adverse Change. Except as set forth in or contemplated by
the Borrower Information, the facilities of the Borrower or any of its
Subsidiaries, as the case may be, are not used to manage any hazardous wastes,
hazardous substances, hazardous materials, toxic substances, toxic pollutants or
substances similarly denominated, as those terms or similar terms are used in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or
any other applicable law relating to environmental pollution, or any nuclear
fuel or other radioactive materials, in violation in any material respect of any
law or any regulations promulgated pursuant thereto, except to the extent that
such violations could not reasonably be expected to result in a Material Adverse
Change. Except as set forth in or contemplated by the Borrower Information, the
Borrower is aware of no events, conditions or circumstances involving
environmental pollution or contamination that could reasonably be expected to
result in a Material Adverse Change.

SECTION 3.14. Solvency.

The Borrower is Solvent.

ARTICLE IV

CONDITIONS

The obligations of the Lenders and the Fronting Banks to make Extensions of
Credit hereunder are subject to the satisfaction of the following conditions:

SECTION 4.01. Initial Extensions of Credit.

The Commitment of each Lender to make its initial Loan and of each Fronting Bank
to issue its initial Letter of Credit on or after the date hereof is subject to
the conditions that on or prior to the date of such Extension of Credit:

(a) The Agent shall have received favorable written legal opinions of (i) (A)
David P. Poole, Executive Vice President and General Counsel of TXU Business
Services Company or an Associate General Counsel or a local counsel of the
Borrower, and (B) Thelen Reid Brown Raysman & Steiner LLP, counsel to the
Borrower, and (ii) King & Spalding LLP, special New York counsel to the Agent,
in each case dated the date hereof, addressed to the Agent, the Fronting Banks
and the Lenders and in form and substance satisfactory to the Agent.

 

36



--------------------------------------------------------------------------------

(b) The Agent shall have received (i) a copy of the certificate of formation,
including all amendments thereto, of the Borrower, certified as of a recent date
by the Secretary of State of the state of Delaware, and a certificate as to the
good standing of the Borrower as of a recent date from such Secretary of State;
(ii) a certificate of the Secretary or an Assistant Secretary or analogous
officer of the Borrower, dated the date of this Agreement and
certifying (A) that attached thereto is a true and complete copy of the limited
liability company agreement of the Borrower as in effect on such date and at all
times since a date prior to the date of the resolutions described in clause (B)
below, (B) that attached thereto are true and complete copies of resolutions
duly adopted by the board of managers (or any duly authorized committee thereof)
of the Borrower, authorizing the execution and delivery by the Borrower of this
Agreement, the Extensions of Credit to be made hereunder and the performance by
the Borrower of all of its obligations hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate of formation referred to in clause (i) above has not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to such clause (i) and (D) as to
the incumbency and specimen signature of each officer executing this Agreement
and any other document delivered in connection herewith on behalf of the
Borrower; (iii) a certificate of another officer of the Borrower as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
analogous officer executing the certificate pursuant to (ii) above; and (iv) a
certificate of a Responsible Officer of the Borrower, dated the date of this
Agreement, stating that (A) no action, consent or approval of, registration or
filing with or other action by any Governmental Authority is or will be required
in connection with the execution, delivery and performance by the Borrower of
this Agreement, except those as have been duly obtained and as are (1) in full
force and effect, (2) sufficient for their purpose and (3) not subject to any
pending or, to the knowledge of such person, threatened appeal or other
proceeding seeking reconsideration or review thereof, and (B) the
representations and warranties set forth in Article III hereof are true and
correct in all material respects on and as of the date hereof, and (C) no Event
of Default or Default has occurred and is continuing on the date hereof.

(c) The Agent shall have received such other approvals, opinions, certificates,
instruments and documents as the Agent, any Fronting Bank or any of the Lenders
may have reasonably requested, in form satisfactory to the Agent and the
requesting Fronting Bank or Lender (if applicable).

(d) The Lenders, the Fronting Bank, the Agent and the Joint Lead Arrangers named
in the Letter Agreement shall have received payment of all fees and
reimbursements of all expenses for which invoices have been presented as and
when due on or prior to the date of the initial Extension of Credit pursuant to
the terms of this Agreement or the Letter Agreement.

(e) The Agent shall have received all documentation and information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

(f) The Agent shall have received evidence satisfactory to it that the Revolving
Credit Agreement, dated as of May 26, 2006, among the Borrower, as borrower, the
lenders party thereto, the Agent, as administrative agent, and the fronting
banks named therein shall have been terminated.

 

37



--------------------------------------------------------------------------------

SECTION 4.02. Conditions for All Extensions of Credit.

The Commitment of each Lender to make each Loan and of each Fronting Bank to
make each Extension of Credit relating to a Letter of Credit hereunder shall be
subject to the satisfaction of the following conditions precedent on the date of
such Extension of Credit:

(a) The Agent and the relevant Fronting Bank, if applicable, shall have received
from the Borrower a notice requesting such Extension of Credit as required by
Section 2.03 or Section 2.17, as applicable.

(b) The representations and warranties of the Borrower set forth in Article III
hereof (except, in the case of any Extension of Credit that does not increase
the aggregate principal amount of the Outstanding Credits to the Borrower, the
representations set forth in Sections 3.05(b), 3.06, 3.11 and 3.13 and except,
in the case of any Extension of Credit that is to be used to repay commercial
paper, the representation set forth in Section 3.05(b)) shall be true and
correct in all material respects on and as of the date of such Extension of
Credit with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.
Notwithstanding the foregoing, the representations and warranties set forth in
Section 3.05(b) shall not be required to be made pursuant to this subsection
(b) by the Borrower, if, at the time of such Extension of Credit, the Borrower’s
Applicable Rating Level is at Level 1, 2 or 3; provided that, if clause (ii) of
the proviso to Section 4.02(b) of that certain Revolving Credit Agreement, dated
as of August 12, 2005, among the Borrower and TXU Delivery, as borrowers, the
lenders party thereto, Citibank, N.A., as administrative agent, and the fronting
banks named therein (the “Existing Facility”), is amended such that the
“Applicable Rating Level” threshold set forth therein is lowered below that in
effect on the date hereof, then the Applicable Rating Level threshold set forth
in clause (ii) of this sentence shall be simultaneously amended to reflect the
same such change.

(c) At the time of and immediately after such Extension of Credit, no Default or
Event of Default shall have occurred and be continuing at the time of such
Extension of Credit or would result from the making of such Extension of Credit.

(d) At the time of and immediately after the application of the proceeds of such
Extension of Credit, the “Available Commitment” (as such term is defined in the
Existing Facility) shall be $0.

(e) The Agent shall have received a certificate of a Responsible Officer of the
Borrower certifying that the matters set forth in subsections (b), (c) and
(d) above are true and correct as of such date.

Each Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Extension of Credit as to the
matters specified in subsections (b), (c) and (d) above.

 

38



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Fronting Bank has any obligation to issue Letters of Credit hereunder, any
Letter of Credit remains available to be drawn or any amount payable hereunder
remains unpaid:

SECTION 5.01. Existence.

It will, and will cause each of its Significant Subsidiaries to, do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence and all rights, licenses, permits, franchises and authorizations
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to Section 5.09.

SECTION 5.02. Compliance With Laws; Business and Properties.

It will, and will cause each of its Subsidiaries to, comply with all applicable
material laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except where the validity or
applicability of such laws, rules, regulations or orders is being contested by
appropriate proceedings in good faith; and at all times maintain and preserve
all property material to the conduct of its business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

SECTION 5.03. Financial Statements, Reports, Etc.

It will furnish to the Agent, each Lender and each Fronting Bank:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner reasonably acceptable to the
SEC by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within 75 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income for such quarter,
for the portion of the Borrower’s fiscal year ended at the end of such quarter,
and for the twelve months ended at the end of such quarter, and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth comparative figures for
previous dates and periods to the extent required in Form 10-Q, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by a Financial Officer of the Borrower;

 

39



--------------------------------------------------------------------------------

(c) simultaneously with any delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the
requirements of Sections 5.11 and 5.12 on the date of such financial statements,
and (ii) stating whether any Default or Event of Default exists on the date of
such certificate and, if any Default or Event of Default then exists, setting
forth the details thereof and the action that the Borrower is taking or proposes
to take with respect thereto;

(d) simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a statement of the firm of independent
public accountants that reported on such statements (i) stating whether anything
has come to their attention to cause them to believe that any Default or Event
of Default existed on the date of such statements and (ii) confirming the
calculations set forth in the Financial Officer’s certificate delivered
simultaneously therewith pursuant to subsection (c) above;

(e) forthwith upon becoming aware of the occurrence of any Default or Event of
Default, a certificate of a Financial Officer of the Borrower setting forth the
details thereof and the action that the Borrower is taking or proposes to take
with respect thereto;

(f) promptly upon the filing thereof, copies of each final prospectus (other
than a prospectus included in any registration statement on Form S-8 or its
equivalent or with respect to a dividend reinvestment plan) and all reports on
Forms 10-K, 10-Q and 8-K and similar reports that the Borrower shall have filed
with the SEC, or any Governmental Authority succeeding to any of or all the
functions of the SEC;

(g) if and when any member of the Controlled Group (i) gives or is required to
give notice to the PBGC of any Reportable Event with respect to any Plan that
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such Reportable Event, a copy of the notice of such
Reportable Event given or required to be given to the PBGC; (ii) receives notice
from a proper representative of a Multiemployer Plan of complete or partial
Withdrawal Liability being imposed upon such member of the Controlled Group
under Title IV of ERISA, a copy of such notice; or (iii) receives notice from
the PBGC under Title IV of ERISA of an intent to terminate, or appoint a trustee
to administer, any Plan, a copy of such notice; and

(h) promptly, from time to time, such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Agent, at the request of any Lender or any Fronting Bank, may reasonably
request.

As promptly as practicable after delivering each set of financial statements as
required in subsection (a) above, the Borrower shall make available a copy of
the consolidating workpapers used by the Borrower in preparing such consolidated
statements to each Fronting Bank and each Lender that shall have requested such
consolidating workpapers. Each Lender and Fronting Bank that receives such
consolidating workpapers shall hold them in confidence as required by
Section 8.15; provided that neither any Lender nor any Fronting Bank may
disclose such consolidating workpapers to any other person pursuant to
clause (iv) of Section 8.15.

 

40



--------------------------------------------------------------------------------

SECTION 5.04. Insurance.

It will, and will cause each of its Subsidiaries to, maintain such insurance or
self insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies
similarly situated and in the same or similar businesses.

SECTION 5.05. Taxes, Etc.

It will, and will cause each of its Subsidiaries to, pay and discharge promptly
when due all material taxes, assessments and governmental charges imposed upon
it or upon its income or profits or in respect of its property, as well as all
other material liabilities, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and
adequate reserves with respect thereto shall, to the extent required by GAAP,
have been set aside.

SECTION 5.06. Maintaining Records; Access to Properties and Inspections.

It will, and will cause each of its Subsidiaries to, maintain financial records
in accordance with GAAP and, upon reasonable notice and at reasonable times,
permit authorized representatives designated by any Lender or any Fronting Bank
to visit and inspect its properties and to discuss its affairs, finances and
condition with its officers.

SECTION 5.07. ERISA.

It will, and will cause each of its Subsidiaries that are members of the
Controlled Group to, comply in all material respects with the applicable
provisions of ERISA and the Code except where any noncompliance, individually or
in the aggregate, would not result in a Material Adverse Change.

SECTION 5.08. Use of Proceeds.

It will not, and will not cause or permit any of its Subsidiaries to, use the
proceeds of the Loans or Letters of Credit for purposes other than for working
capital and other general corporate purposes, including the making of advances
to Affiliates of the Borrower and the refinancing of short-term borrowings used
for working capital and other general corporate purposes.

SECTION 5.09. Consolidations, Mergers, Sales and Acquisitions of Assets and
Investments in Subsidiaries.

(a) It will not, and will not permit any of its Significant Subsidiaries to,
consolidate or merge with or into any person unless (i) in the case of any such
transaction involving the Borrower, the surviving person is the Borrower or
another person formed under the laws of a State of the United States of America
and assumes or is responsible, by operation of law, for all the obligations of
the Borrower hereunder and (ii) in the case of any such transaction involving
any such Significant Subsidiary, the survivor is the Borrower, such Significant
Subsidiary or a Wholly Owned Subsidiary of the Borrower (or a person which as a
result of such transaction becomes a Wholly Owned Subsidiary of the Borrower).

 

41



--------------------------------------------------------------------------------

(b) It will not, and will not permit any of its Significant Subsidiaries to,
make a Significant Disposition to any person unless (i) such Significant
Disposition is made to the Borrower, a Wholly Owned Subsidiary of the Borrower
or a person that, as a result of such transaction, becomes a Wholly Owned
Subsidiary of the Borrower, (ii) such Significant Disposition (A) is comprised
of a sale by the Borrower, in an initial public offering, of up to 20% of the
equity interests in any Subsidiary comprising generating assets of the Borrower,
(B) is made by the Borrower of up to 50% of the common stock, common members’
interests or partnership interests in TXU Generation Company LP (provided that
it shall be a condition precedent to any such Significant Disposition that,
immediately following such Significant Disposition, the Borrower shall be in pro
forma compliance with Sections 5.11 and 5.12), and (C) is made by the Borrower
of interests in the Comanche Peak nuclear power generation plant, to the extent
that the consideration for such Significant Disposition is non-cash, (iii) such
Significant Disposition is made in connection with outsourcing arrangements in
connection with Capgemini Energy L.P. and its successors and assigns, or any
similar provider of outsourcing services properly substituted therefor and its
successors and assigns, (iv) such Significant Disposition is related to the
formation or operation of an energy marketing and trading vehicle in which the
Borrower owns an interest, or will own an interest, upon the formation of such
energy marketing and trading vehicle, (v) the proceeds of such Significant
Disposition are reinvested in the business of the Borrower or any of its
Subsidiaries or are used to reduce the indebtedness of the Borrower or any of
its Subsidiaries, (vi) such Significant Disposition is made by TXU Generation
Company LP of gas-fired plants or combustion turbines, as announced by TXU on
February 1, 2005, (vii) such Significant Disposition is made by the Borrower (or
any Subsidiary of the Borrower) of assets (including without limitation
equipment, facilities, real property rights and interests, water rights, fuel,
lignite and mineral reserves and any other property related thereto or necessary
for the operation of such assets) to any Subsidiary of the Borrower or to TXU
(or any Subsidiary of TXU), in connection with the publicly announced and
anticipated development and financing of power generating facilities and related
assets and facilities and the aggregate book value of all such assets sold,
leased, disposed of or otherwise transferred to any person that is not a
Subsidiary of the Borrower does not exceed $500,000,000, or (viii) such
Significant Disposition is comprised of a disposition of gas plants and related
trading businesses and the aggregate book value of all such assets sold, leased,
disposed of or otherwise transferred to any person that is not a Subsidiary of
the Borrower does not exceed $500,000,000.

(c) Notwithstanding anything to the contrary contained in this Section, (i) the
Borrower will not in any event permit any such consolidation, merger, sale,
lease or transfer if any Default or Event of Default shall have occurred and be
continuing at the time of or after giving effect to such transaction,
(ii) neither the Borrower nor any of its Subsidiaries will engage to a
Substantial extent in businesses other than those currently conducted by them
and other businesses reasonably related thereto, (iii) neither the Borrower nor
any of its Subsidiaries will acquire any Subsidiary or make any investment in
any Subsidiary if, upon giving effect to such acquisition or investment, as the
case may be, the Borrower would not be in compliance with the covenants set
forth in Sections 5.11 and 5.12 and (iv) nothing in this Section shall prohibit
any sales of assets permitted by Section 5.10(d).

 

42



--------------------------------------------------------------------------------

SECTION 5.10. Limitations on Liens.

Neither the Borrower nor any of its Significant Subsidiaries will create or
assume or permit to exist any Lien in respect of any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any such
Significant Subsidiary, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets, or sell, or permit any Significant Subsidiary thereof to sell, any
accounts receivable; provided that the provisions of this Section shall not
prevent or restrict the creation, assumption or existence of:

(a) any Lien in respect of any such property or assets of any Significant
Subsidiary of the Borrower to secure indebtedness owing by it to the Borrower or
any Wholly Owned Subsidiary of the Borrower; or

(b) Liens (including capital leases) in respect of property acquired by the
Borrower or any Significant Subsidiary thereof, to secure the purchase price, or
the cost of construction and development, of such property (or to secure
indebtedness incurred prior to, at the time of, or within 120 days after the
later of the acquisition of such property and the commencement of operation of
such property for the purpose of financing the acquisition, or the cost of
construction and development, of such property), or Liens existing on any such
property at the time of acquisition of such property by the Borrower or such
Significant Subsidiary, whether or not assumed, or any Lien in respect of
property of any person existing at the time such person becomes a Subsidiary of
the Borrower; or agreements to acquire any property or assets under conditional
sale agreements or other title retention agreements, or capital leases in
respect of any other property; provided that

(A) the aggregate principal amount of Indebtedness secured by all Liens in
respect of any such property shall not exceed the cost (as determined by the
board of directors or analogous governing body of the Borrower or such
Significant Subsidiary, as the case may be) of such property at the time of
acquisition thereof (or (x) in the case of property covered by a capital lease,
the fair market value, as so determined, of such property at the time of such
transaction, or (y) in the case of a Lien in respect of property existing at the
time such person becomes a Subsidiary of the Borrower the fair market value, as
so determined of such property at such time), and

(B) at the time of the acquisition of the property by the Borrower or such
Significant Subsidiary, or at the time such person becomes a Subsidiary of the
Borrower, as the case may be, every such Lien shall apply and attach only to the
property originally subject thereto and fixed improvements constructed thereon;
or

(c) refundings or extensions of any Lien permitted in subsection (b) above for
amounts not exceeding the principal amount of the Indebtedness so refunded or
extended or the fair market value (as determined by the board of directors (or
analogous governing body) of the Borrower or such Significant Subsidiary, as the
case may be) of the property theretofore subject to such Lien, whichever shall
be lower, in each case at the time of such refunding or extension; provided that
such Lien shall apply only to the same property theretofore subject to the same
and fixed improvements constructed thereon; or

 

43



--------------------------------------------------------------------------------

(d) sales subject to understandings or agreements to repurchase; provided that
the aggregate sales price for all such sales (other than sales to any
governmental instrumentality in connection with such instrumentality’s issuance
of indebtedness, including without limitation industrial development bonds and
pollution control bonds, on behalf of the Borrower or any Significant Subsidiary
thereof) made in any one calendar year shall not exceed $50,000,000 in the
aggregate for the Borrower and its Significant Subsidiaries; or

(e) any production payment or similar interest which is dischargeable solely out
of natural gas, coal, lignite, oil or other mineral to be produced from the
property subject thereto and to be sold or delivered by the Borrower or any
Significant Subsidiary thereof; or

(f) any Lien, including in connection with sale-leaseback transactions, created
or assumed by the Borrower or any Significant Subsidiary thereof on natural gas,
coal, lignite, oil or other mineral properties or nuclear fuel owned or leased
by the Borrower or such Subsidiary, to secure loans to the Borrower or such
Subsidiary in an aggregate amount not to exceed $400,000,000 in the aggregate
for the Borrower and its Significant Subsidiaries; provided that neither the
Borrower nor any Subsidiary of the Borrower shall assume or guarantee such
financings; or

(g) any Lien (whenever incurred) on assets owned by the Borrower or any
Subsidiary thereof as of the date hereof and any fuel, operating and maintenance
or similar contract related thereto securing Indebtedness of the Borrower or
Subsidiary in an aggregate amount not to exceed 10% of consolidated assets of
the Borrower; or

(h) leases (other than capital leases) now or hereafter existing and any
renewals and extensions thereof under which the Borrower or any Significant
Subsidiary thereof may acquire or dispose of any of its property, subject,
however, to the terms of Section 5.09; or

(i) any Lien on the rights of TXU Mining or TXU Fuel existing under their
respective Operating Agreements; or

(j) pledges or sales by the Borrower or any Subsidiary of the Borrower of its
accounts receivable including customers’ installment paper; or

(k) the pledge of current assets, in the ordinary course of business, to secure
current liabilities; or

(l) Permitted Encumbrances; or

(m) the Liens in favor of the Agent on funds in the Cash Collateral Account and
on the Cash Collateral Account to secure the reimbursement obligations of the
Borrower in respect of Letters of Credit and comparable Liens created to secure
reimbursement obligations for other letters of credit issued for the account of
the Borrower or any of its Subsidiaries.

 

44



--------------------------------------------------------------------------------

SECTION 5.11. Fixed Charge Coverage Ratio.

The Borrower will not, as of the end of each quarter of each of its fiscal
years, permit the ratio of (x) its Consolidated Earnings Available for Fixed
Charges for the twelve months then ended to (y) its Consolidated Fixed Charges
for the twelve months then ended to be less than 2.00 to 1.00.

SECTION 5.12. Debt to Total Capitalization Ratio.

The Borrower will not, as of the end of each quarter of each its fiscal years,
permit the ratio of its Consolidated Senior Debt to its Consolidated Total
Capitalization to be greater than 0.60 to 1.00.

SECTION 5.13. Restrictive Agreements.

The Borrower will not permit TXU Generation Company LP, TXU Energy Retail
Company LP or any of their respective Significant Subsidiaries (the “Subject
Subsidiaries”) to enter into any agreement restricting the ability of any
Subject Subsidiary to make payments, directly or indirectly, to its equity
holders by way of dividends, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments or any other agreement or arrangement
that restricts the ability of such Subject Subsidiary to make any payment,
directly or indirectly, to its equity holders other than pursuant to the terms
of preferred stock or Equity-Credit Preferred Securities issued by such Subject
Subsidiary, if the effect of such agreement is to subject such Subject
Subsidiary to restrictions on such payments greater than those to which such
Subject Subsidiary is subject on the date of this Agreement. All such existing
restrictive agreements are listed on Schedule 5.13 hereto.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made by the Borrower in or in
connection with the execution and delivery of this Agreement or the Extensions
of Credit made hereunder shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

(b) default shall be made by the Borrower in the payment of any principal of any
Outstanding Credit when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

(c) default shall be made by the Borrower in the payment of any interest on any
Outstanding Credit or any Fee or any other amount (other than an amount referred
to in subsection (b) above) due hereunder, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
days;

 

45



--------------------------------------------------------------------------------

(d) default shall be made by the Borrower in the due observance or performance
of any covenant, condition or agreement contained in Section 5.01, 5.11 or 5.12;

(e) default shall be made by the Borrower (i) in the due observance or
performance of any covenant, condition or agreement contained in Section 5.09
and such default shall continue unremedied for a period of 5 days or (ii) in the
due observance or performance of any covenant, condition or agreement contained
herein (other than those specified in (b), (c), (d) or (e)(i) above) or in the
Letter Agreement and such default shall continue unremedied for a period of 30
days after notice thereof from the Agent at the request of any Lender to the
Borrower;

(f)(i) TXU shall no longer own, directly or indirectly, 80% of the outstanding
common stock or common members’ interest in the Borrower, or any permitted
successor thereto, or (ii) the Borrower shall no longer own, directly or
indirectly, (A) 100% of the common stock, common members’ interest or
partnership interests in TXU Energy Retail Company LP or (B) 50% of the common
stock, common members’ interest or partnership interests in TXU Generation
Company LP;

(g) the Borrower or any Subsidiary thereof shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $50,000,000, when and as the same shall become due
and payable, subject to any applicable grace periods, or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
to cause, such Indebtedness to become accelerated or due prior to its stated
maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary thereof, or of a
substantial part of the property or assets of the Borrower or any Significant
Subsidiary thereof, under Title 11 of the United States Bankruptcy Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Significant Subsidiary thereof or for a substantial part of the
property or assets of the Borrower or any Significant Subsidiary thereof or
(iii) the winding up or liquidation of the Borrower or any Significant
Subsidiary thereof; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Significant Subsidiary thereof shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Bankruptcy Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(h) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary thereof or for a substantial part of the property or
assets of it or such Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a

 

46



--------------------------------------------------------------------------------

general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

(j) a Change in Control shall occur;

(k) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Borrower or any
Subsidiary thereof or any combination thereof and such judgment or order shall
remain undischarged or unstayed for a period of 30 days, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Subsidiary thereof to enforce any such judgment or order;

(l) an ERISA Event or ERISA Events shall have occurred that reasonably could be
expected to result in a Material Adverse Change;

then, and in every such event, and at any time thereafter during the continuance
of such event, the Agent, at the request of the Required Lenders, shall, by
notice to the Borrower, take one or all of the following actions, at the same or
different times: (i) terminate forthwith the right of the Borrower to request
and receive Extensions of Credit; and (ii) declare the Loans of the Borrower
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding; provided that in the case of any event described in
subsection (h) or (i) above affecting the Borrower, the right of the Borrower to
request and receive Extensions of Credit shall automatically terminate and the
principal of the Loans then outstanding of the Borrower, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein to the
contrary notwithstanding.

Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Agent pursuant to this Article VI shall affect (i) the
obligation of any Fronting Bank to make any payment under any Letter of Credit
issued by such Fronting Bank in accordance with the terms of such Letter of
Credit or (ii) the obligations of each Lender in respect of each such Letter of
Credit; provided, however, that upon the occurrence and during the continuance
of any Event of Default, the Agent shall at the request, or may with the
consent, of the Required Lenders, upon notice to the Borrower, require the
Borrower to deposit with the Agent an amount in the cash collateral account (the
“Cash Collateral Account”) described below equal to the aggregate maximum amount
available to be drawn under all Letters of Credit issued for the account of the
Borrower and outstanding at such time. Such Cash Collateral Account shall at all
times be free and clear of all rights or claims of third parties. The Cash
Collateral Account shall be maintained with the Agent or at a depositary bank
acting on behalf of the Agent in the name of, and under the sole dominion and
control of, the Agent, and amounts deposited in the Cash Collateral Account
shall bear interest at a rate equal to the rate generally offered by CS or such
depositary bank, as the case may be, for deposits equal to the amount deposited
by the Borrower

 

47



--------------------------------------------------------------------------------

in the Cash Collateral Account, for a term to be determined by the Agent in its
sole discretion. The Borrower hereby grants to the Agent for the benefit of the
Fronting Banks and the Lenders a Lien on, and hereby assigns to the Agent for
the benefit of the Fronting Banks and the Lenders all of its right, title and
interest in, the Cash Collateral Account and all funds from time to time on
deposit therein to secure its reimbursement obligations in respect of Letters of
Credit issued for its account. If any drawings then outstanding or thereafter
made are not reimbursed in full immediately upon demand or, in the case of
subsequent drawings, upon being made, then, in any such event, the Agent may
apply the amounts then on deposit in the Cash Collateral Account, in such
priority as the Agent shall elect, toward the payment in full of any or all of
the Borrower’s obligations hereunder as and when such obligations shall become
due and payable, regardless of whether the amounts to be so applied were
deposited by the Borrower for the account of which the Letter(s) of Credit then
being drawn were issued. Upon payment in full, after the termination of the
Letters of Credit, of all such obligations, the Agent will repay and reassign to
the Borrower any cash then on deposit in the Cash Collateral Account and the
Lien of the Agent on the Cash Collateral Account and the funds therein shall
automatically terminate.

ARTICLE VII

THE AGENT

(a) In order to expedite the transactions contemplated by this Agreement, CS is
hereby appointed to act as Agent on behalf of the Lenders and the Fronting
Banks. Each Lender and each Fronting Bank hereby irrevocably authorizes the
Agent to take such actions on behalf of such Lender and such Fronting Bank and
to exercise such powers as are specifically delegated to the Agent by the terms
and provisions hereof, together with such actions and powers as are reasonably
incidental thereto. The Agent is hereby expressly authorized by the Lenders and
the Fronting Banks, without hereby limiting any implied authority, (i) to
receive on behalf of the Lenders and the Fronting Banks all payments of
principal of and interest on the Outstanding Credits and all other amounts due
to the Lenders and the Fronting Banks hereunder, and promptly to distribute to
each Lender and each Fronting Bank, its proper share of each payment so
received; (ii) to give notice on behalf of each Lender and each Fronting Bank to
the Borrower of any Event of Default of which the Agent has actual knowledge
acquired in connection with its agency hereunder; and (iii) to distribute to
each Lender and each Fronting Bank copies of all notices, financial statements
and other materials delivered by the Borrower pursuant to this Agreement as
received by the Agent.

(b) Neither the Agent nor any of its directors, officers, employees or agents
shall be liable as such for any action taken or omitted by any of them except
for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Agent shall not be responsible to the Lenders or the Fronting
Banks for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or other instruments or agreements. The Agent
may deem and treat the Lender or the Fronting Bank that makes any Extension of
Credit as the holder of the indebtedness resulting therefrom for all purposes
hereof until it shall have received notice from such Lender or such Fronting
Bank, given as provided herein, of the

 

48



--------------------------------------------------------------------------------

transfer thereof. The Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders and the Fronting Banks. The Agent shall, in the absence of knowledge
to the contrary, be entitled to rely on any instrument or document believed by
it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. Neither the Agent nor any of its directors,
officers, employees or agents shall have any responsibility to the Borrower on
account of the failure of or delay in performance or breach by any Lender or any
Fronting Bank of any of its obligations hereunder or to any Lender or any
Fronting Bank on account of the failure of or delay in performance or breach by
any other Lender, any Fronting Bank or the Borrower of any of their respective
obligations hereunder or in connection herewith. The Agent may execute any and
all duties hereunder by or through agents or employees and shall be entitled to
rely upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.

(c) The Lenders and the Fronting Banks hereby acknowledge that the Agent shall
not be under any duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement unless it shall be requested in
writing to do so by the Required Lenders.

(d) Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by notifying the Lenders, the Fronting
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Agent acceptable to the Borrower. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the Agent gives notice of its
resignation, then the Agent may, on behalf of the Lenders and the Fronting
Banks, appoint a successor Agent, having a combined capital and surplus of at
least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the Agent shall be discharged from its duties and obligations
hereunder. After the Agent’s resignation hereunder, the provisions of this
Article and Section 8.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as the Agent.

(e) With respect to the Extensions of Credit made by it hereunder, the Agent, in
its individual capacity and not as Agent, shall have the same rights and powers
as any other Lender and may exercise the same as though it were not the Agent,
and the Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not Agent.

(f) Each Lender agrees (i) to reimburse the Agent, on demand, in the amount of
its pro rata share (based on its Commitment hereunder or, if the Commitments
shall have been terminated, the amount of its percentage of Outstanding Credits)
of any expenses incurred for the benefit of the Lenders or the Fronting Banks,
in its role as Agent, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders or the Fronting
Banks, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and

 

49



--------------------------------------------------------------------------------

hold harmless the Agent and any of its directors, officers, employees or agents,
on demand, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in any way relating to or
arising out of this Agreement or any action taken or omitted by it under this
Agreement to the extent the same shall not have been reimbursed by the Borrower;
provided that neither any Lender nor any Fronting Bank shall be liable to the
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Agent or any of its
directors, officers, employees or agents. Each Lender and each Fronting Bank
agrees that any allocation made in good faith by the Agent of expenses or other
amounts referred to in this subsection (f) shall be conclusive and binding for
all purposes.

(g) Each Lender and each Fronting Bank acknowledges that it has, independently
and without reliance upon the Agent or any other Lender or Fronting Bank, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Fronting Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or Fronting Bank, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished hereunder
or thereunder.

(h) Neither Citigroup Global Markets Inc. nor Credit Suisse Securities (USA)
LLC, by virtue of its designation as a “Joint Lead Arranger and Bookrunners” on
the cover page of this Agreement, shall have any duties, liabilities,
obligations or responsibilities under this Agreement other than, if applicable,
as the Agent, or as a Lender or as a Fronting Bank hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
facsimile, as follows:

(a) if to the Borrower, to c/o TXU Business Services Company, Energy Plaza, 1601
Bryan Street, Dallas, TX 75201, Attention: Treasurer (Facsimile
No. 214-812-4097);

(b) if to CS, as Agent, to Eleven Madison Avenue, New York, NY 10010-3629,
Attention: Loan Services Manager (Facsimile No. 212-325-8304); and

(c) if to a Lender, to it at its address (or facsimile number) set forth in the
Register or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if

 

50



--------------------------------------------------------------------------------

delivered by hand or overnight courier service or sent by facsimile or
electronic mail to such party as provided in this Section or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section.

SECTION 8.02. Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Lenders and the Fronting Banks and shall survive the making
by the Lenders and the Fronting Banks of the Extensions of Credit regardless of
any investigation made by the Lenders or the Fronting Banks or on their behalf,
and shall continue in full force and effect as long as there are any Outstanding
Credits or any Fee or any other amount payable under this Agreement is
outstanding and unpaid or the Commitments have not been terminated or any Letter
of Credit is available to be drawn.

SECTION 8.03. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrower, the Fronting Banks and the Agent and when the Agent shall have
received copies hereof (via facsimile or otherwise) which, when taken together,
bear the signature of each Lender, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower shall not have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders
and the Fronting Banks.

SECTION 8.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of any party that are
contained in this Agreement shall bind and inure to the benefit of its
successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and its Outstanding Credits); provided, however,
that (i) the Borrower (unless an Event of Default shall have occurred and be
continuing), the Agent (except in the case of an assignment to a Lender) and the
Fronting Banks must give their prior written consent (which shall not be
unreasonably withheld) to such assignment (except in the case of an assignment
by a Lender to an Affiliate of such Lender), (ii) the amount of the Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Agent) shall not be less than $5,000,000 or, if the amount of the
Commitment of the assigning Lender is less than $5,000,000, the aggregate amount
of such Lender’s Commitment, (iii) each such assignment shall be of a constant,
and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement and (iv) the parties to each such assignment
shall execute and deliver to the Agent an Assignment and Acceptance, and a
processing and recordation fee of $3,500. Upon acceptance and recording pursuant
to Section 8.04(e), from and after the effective date specified in each
Assignment and

 

51



--------------------------------------------------------------------------------

Acceptance, which effective date shall be at least five Business Days after the
execution thereof unless otherwise agreed by the Agent (the Borrower to be given
reasonable notice of any shorter period), (A) the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.10, 2.15 and 8.05 afforded
to such Lender prior to its assignment as well as to any Fees accrued for its
account hereunder and not yet paid)).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrower or the performance or
observance by the Borrower of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignor and such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.03 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Agent shall maintain at one of its offices in the City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and the principal amount of the Outstanding Credits of, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrower, the
Fronting Banks, the Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by each party hereto, at any reasonable time and from time to time upon
reasonable prior notice.

 

52



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in subsection (b) above and, if required, the written consent of the
Borrower, the Fronting Banks and the Agent to such assignment, the Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.

(f) Each Lender may without the consent of the Borrower or the Agent sell
participations to one or more banks or other entities in all or a portion of its
rights and/or obligations under this Agreement (including all or a portion of
its Commitment, its Loans and its LC Outstandings; provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) each participating bank or other
entity shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.10, 2.15 and 8.05 to the same extent as if it were the
selling Lender (and limited to the amount that could have been claimed by the
selling Lender had it continued to hold the interest of such participating bank
or other entity), except that all claims made pursuant to such Sections shall be
made through such selling Lender, and (iv) the Borrower, the Agent, the Fronting
Banks and the other Lenders shall continue to deal solely and directly with such
selling Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower under this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers (x) decreasing any fees payable hereunder
or the amount of principal of, or the rate at which interest is payable on, the
Outstanding Credits, (y) extending any principal payment date or date fixed for
the payment of interest on the Outstanding Credits or (z) extending the
Commitments).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of any such information.

(h) The Borrower shall not assign or delegate any rights and duties hereunder
without the prior written consent of all Lenders, and any attempted assignment
or delegation (except as a consequence of a transaction expressly permitted
under Section 5.09) by the Borrower without such consent shall be void.

(i) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank; provided that no such pledge shall
release any Lender from its obligations hereunder or substitute any such Bank
for such Lender as a party hereto. In order to facilitate such an assignment to
a Federal Reserve Bank, the Borrower shall, at the request of the assigning
Lender, duly execute and deliver to the assigning Lender a promissory note or
notes evidencing the Loans made to the Borrower by the assigning Lender
hereunder.

(j) Subject to the appointment and acceptance of a successor Fronting Bank as
provided below, any Fronting Bank may resign at any time by notifying the
Lenders and the Borrower.

 

53



--------------------------------------------------------------------------------

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Fronting Bank acceptable to the Borrower. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Fronting Bank gives notice of its
resignation, then the retiring Fronting Bank may appoint a successor Fronting
Bank, having a combined capital and surplus of at least $500,000,000 or an
Affiliate of any such bank. Upon the acceptance of any appointment as Fronting
Bank hereunder by a successor bank, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Fronting Bank and the retiring Fronting Bank shall be discharged from its duties
and obligations hereunder. After a Fronting Bank’s resignation hereunder, the
provisions of Sections 2.10, 2.15 and 8.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Fronting Bank.

SECTION 8.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of one counsel, unless in the good
faith opinion of the Agent or such counsel, it would be inappropriate under
applicable standards of legal professional conduct, due to an actual or
potential conflict of interest, to have only one counsel) incurred by the Agent
in connection with the preparation, execution and delivery of this Agreement or
in connection with any amendments, modifications or waivers of the provisions
hereof (but only if such amendments, modifications or waivers are requested by
the Borrower) (whether or not the transactions hereby contemplated are
consummated), or incurred by the Agent or any Lender in connection with the
enforcement of their rights in connection with this Agreement (including in
respect of workouts and restructurings) or in connection with the Extensions of
Credit made hereunder, including the reasonable fees and disbursements of one
counsel (unless in the good faith opinion of the Agent or such counsel, it would
be inappropriate under applicable standards of legal professional conduct, due
to an actual or potential conflict of interest, to have only one counsel) for
the Agent or, in the case of enforcement following an Event of Default, the
Lenders. In addition to the foregoing, the Borrower shall pay or reimburse the
Fronting Bank that issued such Letter of Credit for such reasonable, normal and
customary costs and expenses as are incurred or charged by such Fronting Bank in
issuing, negotiating, effecting payment under, amending or otherwise
administering such Letter of Credit.

(b) The Borrower agrees to indemnify each Lender and each Fronting Bank against
any loss, calculated in accordance with the next sentence, or reasonable expense
that such Lender may sustain or incur as a consequence of (i) any failure by the
Borrower to borrow or to refinance, convert or continue any Loan hereunder
(including as a result of the Borrower’s failure to fulfill any of the
applicable conditions set forth in Article IV) after irrevocable notice of such
borrowing, refinancing, conversion or continuation has been given pursuant to
Section 2.03, (ii) any payment, prepayment or conversion of a Eurodollar Loan of
the Borrower, or assignment of a Eurodollar Loan of the Borrower required by any
other provision of this Agreement or otherwise made or deemed made, on a date
other than the last day of the Interest Period, if any, applicable thereto,
(iii) any default in payment or prepayment of the principal amount of any
Outstanding Credit or any part thereof or interest accrued thereon, as and when
due and payable (at the due date thereof, whether by scheduled maturity,
acceleration, irrevocable notice of prepayment or otherwise) or (iv) the
occurrence of any Event of Default relating to the Borrower, including, in each
such case, any loss or reasonable expense sustained

 

54



--------------------------------------------------------------------------------

or incurred or to be sustained or incurred by such Lender in liquidating or
employing deposits from third parties, or with respect to commitments made or
obligations undertaken with third parties, to effect or maintain any Loan
hereunder or any part thereof as a Eurodollar Loan. Such loss shall include an
amount equal to the excess, if any, as reasonably determined by such Lender,
of (x) its cost of obtaining the funds for the Loan being paid, prepaid,
refinanced, converted or not borrowed (assumed to be the LIBO Rate for the
period from the date of such payment, prepayment, refinancing or failure to
borrow or refinance to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow or refinance, the Interest Period for such Loan
that would have commenced on the date of such failure) over (y) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed or
refinanced for such period or Interest Period, as the case may be.

(c) The Borrower agrees to indemnify the Agent, the Fronting Banks, each Lender,
each of their Affiliates and the directors, officers, employees and agents of
the foregoing (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all costs, losses, claims, damages,
liabilities and related expenses, including reasonable fees and expenses of one
counsel for all Indemnitees (unless in the good faith opinion of the Agent or
such counsel, it would be inappropriate under applicable standards of legal
professional conduct, due to an actual or potential conflict of interest, to
have only one counsel), incurred by or asserted against any Indemnitee arising
out of the Borrower’s acts or omissions in connection with (i) the preparation,
execution, delivery, enforcement, performance and administration of this
Agreement, (ii) the use of the proceeds of the Extensions of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, including any of the foregoing
arising from the negligence, whether sole or concurrent, on the part of any
Indemnitee. Notwithstanding the foregoing, such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a final judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) result from any litigation brought
by such Indemnitee against the Borrower or by the Borrower against such
Indemnitee, in which a final, nonappealable judgment has been rendered against
such Indemnitee; provided, further, that the Borrower agrees that it will not,
nor will it permit any Subsidiary to, without the prior written consent of each
Indemnitee, settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification could be sought under the indemnification provisions of this
subsection (c) (whether or not any Indemnitee is an actual or potential party to
such claim, action, suit or proceeding), unless such settlement, compromise or
consent does not include any statement as to an admission of fault, culpability
or failure to act by or on behalf of any Indemnitee and does not involve any
payment of money or other value by any Indemnitee or any injunctive relief or
factual findings or stipulations binding on any Indemnitee.

(d) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Outstanding Credits, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on behalf of the
Agent, any Lender or any Fronting Bank. All amounts due under this Section shall
be payable on written demand therefor.

 

55



--------------------------------------------------------------------------------

(e) A certificate of any Lender, any Fronting Bank or the Agent setting forth
any amount or amounts that such Lender, such Fronting Bank or such Agent is
entitled to receive pursuant to subsection (b) above and containing an
explanation in reasonable detail of the manner in which such amount or amounts
shall have been determined shall be delivered to the Borrower and shall be
conclusive absent manifest error.

SECTION 8.06. Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each Fronting Bank is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Fronting Bank to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender or such Fronting Bank (as the case may be), irrespective of
whether or not such Lender, or such Fronting Bank (as the case may be) shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender and each Fronting Bank under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender or such Fronting Bank may have.

SECTION 8.07. Applicable Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

SECTION 8.08. Waivers; Amendment.

(a) No failure or delay of the Agent, any Fronting Bank or any Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent, the Fronting Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or any Subsidiary in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date, or date for the payment of any interest
on, any Loan or reimbursement obligation in respect of a Letter of Credit or
date for the payment of any Commitment Fee or LC Fee, or waive or excuse any
such payment or any part thereof, or decrease the rate of interest on any Loan
or any reimbursement obligation in respect of a Letter of Credit, without the
prior written consent of

 

56



--------------------------------------------------------------------------------

each Lender affected thereby, (ii) increase the Commitment of any Lender,
decrease the Commitment Fee or decrease the LC Fee payable to any Lender without
the prior written consent of such Lender, or (iii) amend or modify the
provisions of Section 2.12, Section 2.13 or Section 8.04(h), the provisions of
this Section or the definition of the “Required Lenders”, without the prior
written consent of each Lender; provided further, however, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agent or any Fronting Bank hereunder without the prior written consent of the
Agent or the applicable Fronting Bank, as the case may be. Each Lender and each
Fronting Bank shall be bound by any waiver, amendment or modification authorized
by this Section, and any consent by any Lender, the Agent or any Fronting Bank
pursuant to this Section shall bind any assignee of its rights and interests
hereunder.

SECTION 8.09. Entire Agreement.

This Agreement (including the schedules and exhibits hereto) and the Letter
Agreement represent the entire contract among the parties relative to the
subject matter hereof and thereof. Any previous agreement, whether written or
oral, among the parties with respect to the subject matter hereof, is superseded
by this Agreement and the Letter Agreement. There are no unwritten oral
agreements between the parties. Nothing in this Agreement, expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

SECTION 8.10. Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8.11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03.

SECTION 8.12. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 8.13. Interest Rate Limitation.

(a) Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges which are treated
as interest under applicable law (collectively the “Charges”), as provided for
herein or in any other document executed in

 

57



--------------------------------------------------------------------------------

connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Fronting Bank, shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by such Lender or such Fronting Bank (as the case may be) in
accordance with applicable law, the rate of interest payable on the Outstanding
Credits of such Lender or such Fronting Bank (as the case may be), together with
all Charges payable to such Lender or such Fronting Bank (as the case may be),
shall be limited to the Maximum Rate.

(b) If the amount of interest, together with all Charges, payable for the
account of any Lender or any Fronting Bank in respect of any interest
computation period is reduced pursuant to subsection (a) above and the amount of
interest, together with all Charges, payable for such Lender’s or such Fronting
Bank’s (as the case may be) account in respect of any subsequent interest
computation period, would be less than the Maximum Rate, then the amount of
interest, together with all Charges, payable for such Lender’s or such Fronting
Bank’s (as the case may be) account in respect of such subsequent interest
computation period shall, to the extent permitted by applicable law, be
automatically increased to such Maximum Rate; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender or any
Fronting Bank has been increased pursuant to this subsection (b) exceed the
aggregate amount by which interest, together with all Charges, paid for its
account has theretofore been reduced pursuant to subsection (a) above.

SECTION 8.14. Jurisdiction; Venue.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party hereto
in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
thereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State court or Federal
court of the United States of America sitting in New York City. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

58



--------------------------------------------------------------------------------

SECTION 8.15. Confidentiality.

The Agent, each Lender and each Fronting Bank shall use its best efforts to hold
in confidence all information, memoranda, or extracts furnished to the Agent or
to such Lender or such Fronting Bank (as the case may be) (directly or through
the Agent) by the Borrower hereunder or in connection with the negotiation
hereof; provided that the Agent, such Lender and such Fronting Bank may disclose
any such information, memoranda or extracts (i) to its Affiliates, accountants
or counsel, (ii) to any regulatory agency having authority to examine the Agent
or such Lender or such Fronting Bank (as the case may be), (iii) as required by
any legal or governmental process or otherwise by law including in connection
with the exercise of remedies following an Event of Default, (iv) except as
provided in the last sentence of Section 5.03, to any person to which such
Lender sells or proposes to sell an assignment or a participation in its
Outstanding Credits hereunder, if such other person agrees for the benefit of
the Borrower to comply with the provisions of this Section and (v) to the extent
that such information, memoranda or extracts shall be publicly available or
shall have become known to the Agent or such Lender or such Fronting Bank (as
the case may be) independently of any disclosure by the Borrower hereunder or in
connection with the negotiation hereof. Notwithstanding the foregoing, any
Lender may disclose the provisions of this Agreement, the amounts, maturities
and interest rates of its Outstanding Credits, and any Fees to which it is
entitled, to any purchaser or potential purchaser of such Lender’s interest in
any Outstanding Credits. Notwithstanding any other provision in this Agreement,
the Agent hereby confirms that the Borrower and the representatives of the
Borrower shall not be limited from disclosing the U.S. tax treatment or the U.S.
tax structure of the transactions contemplated by this Agreement.

SECTION 8.16. Electronic Communications.

(a) The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to Section 5.03 (collectively, the “Communications”) by
transmitting the Communications in Microsoft Word, Adobe Portable Document
Format (PDF) or other electronic/soft medium format that is reasonably
acceptable to the Agent to james.moran@credit-suisse.com or faxing the
Communications to 212-743-1878, or to such other addressee as the Agent may
notify the Borrower from time to time. In addition, the Borrower agrees to
continue to provide the Communications to the Agent in the manner otherwise
specified in this Agreement, but only to the extent reasonably requested by the
Agent.

(b) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of this Agreement. Each Lender and each
Fronting Bank agrees to notify the Agent in writing (including by electronic
communication) from time to time of such Lender’s or Fronting Bank’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address.

(c) Nothing herein shall prejudice the right of the Agent or any Lender or
Fronting Bank to give any notice or other communication pursuant to this
Agreement in any other manner specified in this Agreement.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TXU ENERGY COMPANY LLC

By

 

/s/ Anthony R. Horton

Name:

  Anthony R. Horton

Title:

  Senior Vice President & Corporate Treasurer

 

S-1



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Agent, as a Fronting Bank and as a
Lender By  

/s/ James Moran

Name:   James Moran Title:   Managing Director By  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Associate

 

S-2



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Fronting Bank and as a Lender

By

 

/s/ Amit Vasani

Name:

  Amit Vasani

Title:

  Vice President

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPTANCE

[Date]

Reference is made to the Revolving Credit Agreement, dated as of March 1, 2007
(as amended, modified, extended or restated from time to time, the “Agreement”),
among TXU Energy Company LLC (the “Borrower”), the lenders party thereto (the
“Lenders”) and Credit Suisse, Cayman Islands Branch, as agent for the Lenders,
and the other Lenders that agree to act as fronting banks thereunder. Terms
defined in the Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date (as defined below, the interests set forth on
the reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Agreement, including, without limitation, the interests
set forth on the reverse hereof in the Commitment of the Assignor on the
Effective Date and the Loans owing to the Assignor that are outstanding on the
Effective Date, together with unpaid interest accrued on the assigned Loans to
the Effective Date and the amount, if any, set forth on the reverse hereof of
the Fees accrued to the Effective Date for the account of the Assignor. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 8.04 of the
Agreement, a copy of which has been received by each such party. From and after
the Effective Date, (i) the Assignee shall be a party to and be bound by the
provisions of the Agreement and, to the extent of the interests assigned by this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the interests assigned
by this Assignment and Acceptance, relinquish its rights and be released from
its obligations under the Agreement.

2. This Assignment and Acceptance is being delivered to the Agent together with
(i) if the Assignee is organized under the laws of a jurisdiction outside the
United States, the forms specified in Section 2.15(g) of the Agreement, duly
completed and executed by such Assignee and (ii) a processing and recordation
fee of $3,500.



--------------------------------------------------------------------------------

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(may not be fewer than 5 Business

Days after the Date of Assignment

unless otherwise agreed by the Agent) (the “Effective Date”):

 

Facility

  

Principal Amount Assigned

  

Percentage Assigned of
Facility/Commitment (set forth, to at least
8 decimals, as a percentage of the Facility
and the aggregate Commitments of all
Lenders thereunder

Commitment Assigned:

   $                                %

Loans:

   $                                %

Fees Assigned (if any):

   $                                %

 

B



--------------------------------------------------------------------------------

The terms set forth and on the reverse side hereof are hereby agreed to:    
Accepted: [ASSIGNOR], as       Assignor     TXU ENERGY COMPANY LLC By  

 

  , as   By  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

[ASSIGNEE], as     Assignee,           CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
      Agent and Fronting Bank By  

 

  , as     Name:  

 

      Title:  

 

            By  

 

      Name:  

 

      Title:  

 

      CITIBANK, N.A., as       Fronting Bank       By  

 

      Name:  

 

      Title:  

 

 

B



--------------------------------------------------------------------------------

EXHIBIT B

Form of Borrowing Request

BORROWING REQUEST

[Date]

Credit Suisse, Cayman Islands Branch

as agent for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010-3629

Attention:     Loan Services Manager

Facsimile:     212-325-8304

Ladies and Gentlemen:

The undersigned, TXU Energy Company LLC (the “Borrower”), refers to the
Revolving Credit Agreement, dated as of March 1, 2007 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Agreement”),
among the Borrower, TXU Energy Company LLC, the lenders party thereto (the
“Lenders”), Credit Suisse, Cayman Islands Branch, as agent for the Lenders, and
the other Lenders that agree to act as fronting banks thereunder. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement. The Borrower hereby gives you notice
pursuant to Section 2.03 of the Agreement that it requests a Borrowing under the
Agreement, and in that connection sets forth below the terms on which such
Borrowing is requested to be made:

 

(A)

   Date of Borrowing (which is a Business Day)      

 

  

(B)

   Principal amount of Borrowing1      

 

  

(C)

   Interest rate basis2      

 

  

(D)

   Interest Period and the last day thereof3      

 

  

--------------------------------------------------------------------------------

1

Not less than $25,000,000 (and in integral multiples of $5,000,000) or greater
than the Total Commitment then available.

2

Eurodollar Loan or ABR Loan.

3

Which shall be subject to the definition of “Interest Period” and end not later
than the Commitment Termination Date.

 

70



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Article IV of the
Agreement have been satisfied.

 

Very truly yours, TXU ENERGY COMPANY LLC By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Prepayment Notice

PREPAYMENT NOTICE

[Date]

Credit Suisse, Cayman Islands Branch

as agent for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010-3629

Attention:         Loan Services Manager

Facsimile:         212-325-8304

Ladies and Gentlemen:

The undersigned, TXU Energy Company LLC (the “Borrower”), refers to the
Revolving Credit Agreement, dated as of March 1, 2007 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Agreement”),
among the Borrower, TXU Energy Company LLC, the lenders party thereto (the
“Lenders”), Credit Suisse, Cayman Islands Branch, as agent for the Lenders, and
the other Lenders that agree to act as fronting banks thereunder. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement. The Borrower hereby gives you
irrevocable notice of prepayment pursuant to Section 2.09 of the Agreement and,
in that connection, acknowledges that it is committed hereby to prepay the
Borrowing (or portion thereof) identified below by the amount and on the date
stated below, and that such prepayment will be accompanied by accrued interest
on the principal amount being prepaid to the date of prepayment.

(A) Principal amount to be prepaid1

(B) Date of prepayment (which is a Business Day)

--------------------------------------------------------------------------------

1

If a partial prepayment, not less than $10,000,000 and in integral multiples of
$10,000,000.



--------------------------------------------------------------------------------

Very truly yours, TXU Energy Company LLC By:  

 

Name:  

 

Treasurer:  

 

 

B-2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

NAME OF LENDER

   COMMITMENT

Credit Suisse, Cayman Islands Branch

   $ 750,000,000

Citibank, N.A.

   $ 750,000,000

Total:

   $ 1,500,000,000



--------------------------------------------------------------------------------

SCHEDULE 2.17(i)

LC FRONTING BANK COMMITMENTS

 

Fronting Bank

   LC Fronting Bank Commitment

Credit Suisse, Cayman Islands Branch

   $ 750,000,000

Citibank, N.A.

   $ 250,000,000

Total:

   $ 1,000,000,000



--------------------------------------------------------------------------------

SCHEDULE 5.13

RESTRICTIVE AGREEMENTS

None.